         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 1 of 72



                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 CHANTELLE KREUTTER, derivatively on behalf
 of TELADOC HEALTH, INC.,
                                                          C.A. No. 1:19-cv-5875
  Plaintiff,

  v.
                                                          DEMAND FOR JURY TRIAL
  JASON GOREVIC, MARK HIRSCHHORN,
  HELEN DARLING, MARTIN R. FELSENTHAL,
  WILLIAM H. FRIST, MICHAEL GOLDSTEIN,
  THOMAS MAWHINNEY, THOMAS G.
  MCKINLEY, BRIAN MCANDREWS, ARNEEK
  MULTANI, JAMES OUTLAND, KENNETH H.
  PAULUS, DAVID SHEDLARZ, and DAVID B.
  SNOW, JR.,

  Defendants,

  and

 TELADOC HEALTH, INC.,

  Nominal Defendants.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                       INTRODUCTION

        Chantelle Kreutter (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and on

behalf of Teladoc Health, Inc. (“Teladoc” or the “Company”) files this Verified Shareholder

Derivative Complaint against Individual Defendants Jason Gorevic, Mark Hirschhorn, Helen

Darling, Martin R. Felsenthal, William H. Frist, Michael Goldstein, Thomas Mawhinney, Thomas

G. McKinley, Brian McAndrews, Arneek Multani, James Outland, Kenneth H. Paulus, David

Shedlarz, and David Snow, Jr., (collectively, the “Individual Defendants,” and together with



                           Verified Shareholder Derivative Complaint
            Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 2 of 72



Teladoc, the “Defendants”) for breaches of their fiduciary duties as directors and/or officers of

Teladoc, unjust enrichment, abuse of control, gross mismanagement, waste of corporate assets and

violations of Sections 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As for

Plaintiff’s complaint against the Individual Defendants, Plaintiff alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to all

other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys, which included, among other things, a review of the Defendants’ public documents,

conference calls, and announcements made by Defendants, United States Securities and Exchange

Commission (“SEC”) filings, wire and press releases published by and regarding Teladoc, legal

filings, news reports, securities analysts’ reports and advisories about the Company, and

information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.       This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Teladoc directors and officers from at least March 3, 2016 through the present (the “Relevant

Period”).

       2.       Teladoc is a virtual care solution company that connects people with medical

practitioners. Teladoc was founded in 2002 with the goal to improve patient access, lower costs

and improve healthcare quality. Teladoc went public in 2015.

       3.       During the Relevant period, the Individual Defendants caused the Company to

represent that the company depends “…on our senior management team, and the loss of one or

more of our executive officers or key employees or an inability to attract and retain highly skilled

employees could adversely affect our business.”


                                                1
                            Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 3 of 72



       4.      The Individual Defendants further caused the Company to assert that “Teladoc is

committed to the highest standards of integrity and ethics in the way it conducts business” and that

“the board adopted a Code of Business Conduct and Ethics (the “Code of Conduct”), which applies

to all of our employees, officers and directors, including our chief executive officer, chief financial

officer, and all other executive and senior officers.”

       5.      However, in reality, the Individual Defendants allowed multiple violations of

Teladoc’s corporate governance policies to occur that injured the company. These violations

included, but were not limited to, allowing an inappropriate relationship to ensue between an

executive and a lower-level employee, allowing insider trading, and allowing widespread

violations of the Company’s Code of Conduct including the harassment of Company employees

and retaliating against a whistleblower. Further, the Individual Defendants failed to take

meaningful actions in response to complaints from Company employees regarding aforementioned

violations.

       6.      In October 2012, Defendant Mark Hirschhorn (“Hirschhorn”) was appointed

Teladoc’s Executive Vice President and CFO. In late September 2016, he also became the

Company’s Chief Operating Officer (“COO”).

       7.        In May of 2014, Defendant Hirschhorn began a sexual relationship with a low-

level employee of Teladoc, Charece Griffin (“Griffin”). Defendant Hirschhorn’s relationship with

Griffin ensued for some time, spanning the course of at least two years. Throughout the

relationship, Griffin received several promotions for which she was, seemingly, unqualified for,

and, also, benefitted from trading stocks under Hirschhorn’s guidance. In particular, whenever

Griffin would receive a stock grant, Hirschhorn would advise her on when to sell her shares. Griffin

bragged to her colleagues that Hirschhorn was “pretty good” at pinpointing good opportunities to


                                                2
                            Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 4 of 72



sell. Although married at the time, Griffin and Hirschhorn’s relationship was by no means a secret

at the Company. Griffin often spoke to her former co-workers about her and Defendant

Hirschhorn’s relationship. One employee reported that Hirschhorn actually gave Griffin large

sums of money for her to trade Teladoc stock.

       8.      Sometime prior to October 2016, Griffin’s former co-workers submitted a number

of complaints related to Griffin and Defendant Hirschhorn’s relationship, and Griffin’s

accompanying stock trades, to Amy McKay, Teladoc’s Clinical Director and Griffin’s boss at the

time (“McKay”). McKay, found the aforementioned behavior inappropriate and, in October 2016,

reported it to Teladoc’s Legal and Human Resource Departments (“HR”) in a detailed

memorandum that charted the timeline of Hirschhorn and Griffin’s relationship (the “McKay

Report”).

       9.      Soon after, the Company’s Legal Department hired a third-party to investigate the

claims in the McKay report. The claims were ultimately substantiated by the third-party. However,

in late December 2016, Defendant Hirschhorn faced only extremely minimal punishment, and

stayed on at the Company long after news spread of the scandal. In late 2017, Griffin quietly

resigned from Teladoc. By contrast, McKay was terminated in October 2017.

       10.     According to an article published December 17, 2018 on Seeking Alpha titled,

“Police Reports Cast Doubt on Teladoc’s Response to SIRF Story,” 1 (the “Police Reports Article”)

in 2016, several Teladoc employees were receiving harassing and threatening emails. The timing

and substance of the emails led the employees to believe the threatening emails were related to

their knowledge of Defendant Hirschhorn and Griffin’s relationship. The employees reported the


1
        Police    Reports    Cast     Doubt      on    Telladoc’s   Response   to   SIRF     Story,
file:///R:/Teladoc%20Health%20Inc/Evidence/Police%20Reports%20Cast%20Doubt%20On%20Teladoc’s%20Res
ponse%20To%20SIRF%20Story%20-%20The%20Friendly%20Bear%20_%20Seeking%20Alpha.pdf (last visited
June 14, 2019).
                                               3
                           Verified Shareholder Derivative Complaint
           Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 5 of 72



emails to HR and HR told them to file police reports. The police reports were ultimately filed

sometime in October 2016.

         11.      On December 5, 2018, an article was published by the Southern Investigative

Reporting Foundation titled, “Teladoc Health: A CFO’s ‘Other Life’ Worked Out Nicely (The Ex-

Girlfriend & Her Boss? Not So Much)” 2 (the “Investigative Report”). The Investigative Report

revealed the details of the aforementioned violations in ¶5.

         12.      On this news, the price per share of Teladoc stock fell over 6.5% from the previous

day’s closing price, dropping $4.00 to close at $55.81 on December 6, 2018.

         13.      During the Relevant Period, Defendant Hirschhorn (1) engaged in a sexual

relationship with a subordinate; (2) caused this subordinate to receive several promotions which

she was unqualified for, negatively impacting the Company’s performance and; (3) engaged in

insider trading with this subordinate by, inter alia, providing beneficial tips on when to trade

Company stock. The Company, and the Individual Defendants, permitted this activity to occur by

not adequately enforcing Teladoc’s own purported employment and trading policies, including by

failing to take meaningful action against complaints and reports concerning the misconduct and

firing a whistleblower (collectively, the “Inappropriate Activity”).

         14. In breach of their fiduciary duties, the Individual Defendants either personally

engaged in, or permitted others to engage in, the Inappropriate Activity and failed to maintain

adequate controls.

         15.      During the Relevant Period, the Individual Defendants also breached their fiduciary

duties by personally making and/or causing the Company to make to the investing public a series



2
 Teladoc Health: A CFO’s “Other Life” Worked Out Nicely (The Ex-Girlfriend & Her Boss? Not So Much),
http://sirf-online.org/2018/12/05/teladoc-health-a-cfos-other-life-worked-out-nicely-for-himthe-ex-girlfriend-her-
boss-not-so-much/# (last visited June 14, 2019).
                                                    4
                                Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 6 of 72



of materially false and misleading statements regarding the Company’s business and compliance.

Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements to the investing public that failed to disclose, inter alia,

that: (1) the Company engaged in the Inappropriate Activity; (2) the Company was not enforcing

its own policies in a manner that addressed the Inappropriate Activity and; (3) the Company failed

to maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.

       16.     During the Relevant Period, the Individual Defendants also breached their fiduciary

duties by failing to correct and causing the Company to fail to correct these false and misleading

statements and omissions of material fact to the investing public.

       17.     During the Relevant Period, the Individual Defendants additionally breached their

fiduciary duties by causing the Company to fail to maintain internal controls.

       18.     As a result of the Individual Defendants’ misconduct, which has subjected Teladoc,

its Chief Executive Officer (“CEO”) and its former Chief Financial Officer (“CFO”) to being

named as defendants in a federal securities fraud class action lawsuit filed in the United States

District Court for the Southern District of New York (the “Securities Class Action”), the need to

undertake internal investigations, the need to implement adequate internal controls over its

financial reporting, the losses from the waste of corporate assets, the abuse of control, the gross

mismanagement and the losses due to the unjust enrichment of the Individual Defendants who

were improperly over-compensated by the Company and/or who benefitted from the wrongdoing

alleged herein, the Company has and will have to expend many millions of dollars.

       19.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in the misconduct,


                                               5
                           Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 7 of 72



the substantial likelihood of the directors’ liability in this derivative action, the CEO’s and former

CFO’s liability in the Securities Class Action, their being beholden to each other, their

longstanding business and personal relationships with each other, and their not being disinterested

and/or independent directors, a majority of Teladoc’s Board of Directors (the “Board”) cannot

consider a demand to commence litigation against themselves on behalf of the Company with the

requisite level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

       20.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n, Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.

       21.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Actions based on violations of the Exchange Act.

       22.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       23.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       24.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation conducting business and maintaining operations in this District,

or he is an individual who has minimum contacts with this District to justify the exercise of

jurisdiction over them.

       25.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

Teladoc is headquartered in this District. In addition, the Defendants have conducted business in

this District, and Defendants’ actions have had an effect in this District.


                                                6
                            Verified Shareholder Derivative Complaint
          Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 8 of 72



                                                  PARTIES

        Plaintiff

        26.      Plaintiff is a current shareholder of Teladoc common stock. Plaintiff has

continuously held Teladoc common stock at all relevant times.

        Nominal Defendant Teladoc

        27.      Teladoc is a Delaware corporation with its principal executive offices at 2

Manhattanville Road, Suite 203, Purchase, New York 10577. Teladoc’s common stock trades on

the New York Stock Exchange (“NYSE”) under the ticker symbol “TDOC.”

        Defendant Gorevic

        28.      Defendant Jason Gorevic (“Gorevic”) has served as a Company director and

Teladoc’s CEO since June 2009. According to the Company’s Schedule 14A filed with the SEC

on April 19, 2019 (the “2019 Proxy Statement”), as of April 5, 2019, Defendant Gorevic

beneficially owned 643,924 shares of the Company’s common stock. 3 Given that the price per

share of the Company’s common stock at the close of trading on April 5, 2019 was $58.49,

Defendant Gorevic owned approximately $37.6 million worth of Teladoc stock.

        29.      For the fiscal year ended December 31, 2018, Defendant Gorevic received

$7,329,322 in compensation from the Company. This included $511,250 in salary, $3,071,818 in

stock awards, $3,080,863 in option awards, $643,750 in Non-Equity Incentive Plan Compensation,

and $21,641 in all other compensation. For the fiscal year ended December 31, 2017, Defendant

Gorevic received $7,104,442 in compensation from the Company. This included $500,000 in

salary, $1,525,00 in stock awards, $4,293,406 in option awards, $750,000 in Non-Equity Incentive




3
 These shares do not include the number of option shares owned by the Individual Defendants through stock options
and restricted stock units (“RSUs”) as of April 5, 2019.
                                                   7
                               Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 9 of 72



Plan Compensation, and $36,036 in all other compensation. This is an approximate $6 million

increase in compensation since the fiscal year ending in 2015.

       30.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Gorevic made the following sales of Company stock:

        Date         Number of Shares               Price                      Proceeds
     6/29/2016            5,000                 $       15.01              $      75,050.00
     7/15/2016            5,000                 $       15.45              $      77,250.00
     8/16/2016           40,000                 $       17.92              $     716,800.00
     1/24/2017          100,000                 $       15.79              $   1,579,000.00
      5/8/2017           15,000                 $       23.11              $     346,650.00
     5/22/2017            4,700                 $       29.58              $     139,026.00
     5/23/2017            9,700                 $       29.56              $     286,732.00
     5/25/2017            5,600                 $       29.57              $     165,592.00
      6/5/2017           13,389                 $       32.89              $     440,364.21
      6/6/2017            6,602                 $       32.88              $     217,073.76
     10/2/2017           20,000                 $       33.47              $     669,400.00
     11/2/2017           20,000                 $       32.10              $     642,000.00
     12/4/2017          100,000                 $       32.99              $   3,299,000.00
     3/12/2018           40,000                 $       43.27              $   1,730,800.00
     4/16/2018           25,000                 $       41.36              $   1,034,000.00
     5/15/2018           25,000                 $       48.93              $   1,223,250.00
     6/15/2018           25,000                 $       60.21              $   1,505,250.00
     7/16/2018           25,000                 $       66.11              $   1,652,750.00
     8/16/2018           25,000                 $       71.66              $   1,791,500.00
     9/17/2018           25,000                 $       75.05              $   1,876,250.00
    10/17/2018           25,000                 $       70.29              $   1,757,250.00
    11/19/2018           35,000                 $       54.80              $   1,918,000.00

Thus, in total, before the fraud was exposed, he sold 594,991 Company shares on inside

information, for which he received approximately $23 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.


                                               8
                           Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 10 of 72



        31.      The Company’s 2019 Proxy Statement stated the following about Defendant

Gorevic:

        Mr. Gorevic has been chief executive officer of Teladoc Health and a member of
        our Board since June 2009. Prior to joining Teladoc Health, Mr. Gorevic worked
        in various capacities at WellPoint, Inc. (now Anthem Inc.), including president of
        Empire BlueCross BlueShield and senior vice president and chief marketing and
        product officer. From 2002 to 2005, Mr. Gorevic was a member of Empire
        BlueCross BlueShield's leadership team, as chief sales and marketing officer. From
        July 2000 to December 2001, Mr. Gorevic served as chief executive officer of
        Gemfinity, an electronic marketplace and purchasing aggregator that he founded.
        From July 1999 to July 2000, he served as general manager of business messaging
        at Mail.com, Inc., a provider of Internet messaging services, and from April 1998
        to June 1999, he served as Mail.com's vice president of operations. From 1993 to
        1998, Mr. Gorevic worked at Oxford Health Plans, Inc. and held a variety of
        positions in marketing, medical management and operations, as well as director of
        service strategy. Mr. Gorevic currently sits on the board of Doximity, an online
        social networking service for U.S. clinicians. Mr. Gorevic earned a B.A. in
        international relations from the University of Pennsylvania. Our Board has
        concluded that Mr. Gorevic should serve as a director because of his leadership role
        with Teladoc Health and because of his broad experience in the healthcare industry.

        Defendant Hirschhorn

        32.      Defendant Mark Hirschhorn (“Hirschhorn”) served as Teladoc’s Executive Vice

President and CFO since October 2012 and as Teladoc’s Chief Operating Officer (“COO”) since

September 2016. Effective January 1, 2019, Hirschhorn resigned employment with Teladoc.

According to the 2019 Proxy Statement, as of April 5, 2019, Defendant Hirschhorn beneficially

owned 10,000 shares of the Company’s common stock. 4 Given that the price per share of the

Company’s common stock at the close of trading on April 5, 2019 was $58.49, Defendant

Hirschhorn owned approximately $584,900 worth of Teladoc stock.

        33.      For the fiscal year ended December 31, 2018, Defendant Hirschhorn received

$5,578,104 in compensation from the Company. This included $411,625 in salary, $2,047,363 in



4
 These shares do not include the number of option shares owned by the Individual Defendants through stock options
and restricted stock units (“RSUs”) as of April 5, 2019.
                                                   9
                               Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 11 of 72



stock awards, $2,618,788 in option awards, $478,688 in Non-Equity Incentive Plan Compensation,

and $21,641 in all other compensation. For the fiscal year ended December 31, 2017, Defendant

Hirschhorn received $3,271,044 in compensation from the Company. This included $370,000 in

salary, $263,492 in bonus, $584,685 in stock awards, $1,813,127 in option awards, $203,704 in

Non-Equity Incentive Plan Compensation, and $36,036 in all other compensation.

       34.      During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Hirschhorn made the following sales of company stock:

       Date         Number of Shares                Price                    Proceeds
    8/15/2016          30,000.00                $      17.83           $        534,900.00
   10/17/2016           5,000.00                $      15.52           $         77,600.00
    11/8/2016            700.00                 $      17.50           $         12,250.00
   11/10/2016           4,300.00                $      17.50           $         75,250.00
   11/15/2016           5,000.00                $      16.82           $         84,100.00
   11/16/2016           5,000.00                $      17.55           $         87,750.00
   12/15/2016           5,000.00                $      16.60           $         83,000.00
     1/9/2017           5,000.00                $      17.50           $         87,500.00
    1/17/2017          10,000.00                $      17.84           $        178,400.00
    1/26/2017            900.00                 $      20.00           $         18,000.00
    4/19/2017          59,100.00                $      25.46           $      1,504,686.00
    5/17/2017         100,000.00                $      27.70           $      2,770,000.00
    9/21/2017          15,900.00                $      31.46           $        500,214.00
    9/22/2017           9,100.00                $      32.74           $        297,934.00
    10/2/2017          10,000.00                $      34.04           $        340,400.00
   10/16/2017          25,000.00                $      32.37           $        809,250.00
   10/17/2017          10,000.00                $      34.03           $        340,300.00
   11/15/2017          10,000.00                $      27.96           $        279,600.00
    12/4/2017          30,000.00                $      32.99           $        989,700.00
    2/28/2018         100,000.00                $      39.60           $      3,960,000.00
     5/1/2018          40,000.00                $      42.67           $      1,706,800.00
     5/2/2018          30,540.00                $      45.17           $      1,379,491.80
     5/2/2018          29,460.00                $      45.17           $      1,330,708.20
    7/10/2018          20,000.00                $      63.00           $      1,260,000.00
    9/25/2018          35,000.00                $      80.37           $      2,812,950.00
                                              10
                           Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 12 of 72



    11/2/2018               10,000.00                  $       70.13              $          701,300.00
    12/4/2018               10,000.00                  $       64.96              $          649,600.00

Thus, in total, before the fraud was exposed, he sold 615,000 Company shares on inside

information, for which he received approximately $22.8 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

        35.      The Company’s Schedule 14A filed with the SEC on April 20, 2018 (the “2018

Proxy Statement”) stated the following about Defendant Hirschhorn:

        Mr. Hirschhorn became our Executive Vice President and Chief Financial Officer
        in October 2012, and took on the additional role of being our Chief Operating
        Officer in September 2016. Mr. Hirschhorn is an experienced senior financial and
        operations executive who has worked with numerous entrepreneurial ventures in a
        variety of different market segments. From April 2004 to October 2012,
        Mr. Hirschhorn served as Executive Vice President and Chief Financial Officer of
        RCS/Media Monitors, an international software technology company that serves
        the media and entertainment markets. From 2000 to 2003, Mr. Hirschhorn served
        as the Chief Financial Officer in a number of technology companies, including BT
        Radianz. From 1996 to 2000, he spent five years as the Vice President and Global
        Controller of RSL Communications, a publicly traded multinational
        telecommunications company, and as Chief Financial Officer of Deltathree
        Communications, a publicly traded RSL subsidiary and pioneer in VOIP
        technology. He started his professional career with Deloitte and spent nine years
        with the firm. Mr. Hirschhorn earned a B.A. from Rutgers University and an
        M.B.A. from Rutgers Business School. Mr. Hirschhorn is a CPA and a member of
        the American Institute of Certified Public Accountants.

        Defendant Darling

        36.      Defendant Helen Darling (“Darling”) has served as a Company director since June

2016. She is also a member of the Quality of Care and Patient Safety Committee. According to the

2019 Proxy Statement, as of April 5, 2019, Defendant Darling beneficially owned 918 shares of

the Company’s common stock. 5 Given that the price per share of the Company’s common stock



5
 These shares do not include the number of option shares owned by the Individual Defendants through stock options
and restricted stock units (“RSUs”) as of April 5, 2019.
                                                  11
                               Verified Shareholder Derivative Complaint
           Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 13 of 72



at the close of trading on April 5, 2019 was $58.49, Defendant Darling owned approximately

$53,693 worth of Teladoc stock.

       37.      For the fiscal year ended December 31, 2018, Defendant Darling received $236,168

in compensation from the Company. This included $45,000 in fees earned or cash paid, $100,019

in stock awards, and $91,149 in option awards. For the fiscal year ended December 31, 2017,

Defendant Darling received $175,817 in compensation from the Company. This included $45,000

in fees earned or cash paid, $27,999 in stock awards and $102,818 in option awards.

       38.      The Company’s 2019 Proxy Statement stated the following about Defendant

Darling:

       Ms. Darling became a member of our Board in June 2016. Ms. Darling is currently
       Strategic Advisor on Health Benefits and Health Care to the National Business
       Group on Health, a national nonprofit, membership organization devoted
       exclusively to providing practical solutions to its employer-members' most
       important healthcare problems and representing large employers' perspectives on
       national health policy issues; from 2001 to May 1, 2014, she was president and
       CEO of this group. Ms. Darling is a board member and former chair of the National
       Quality Forum, an independent, nonprofit organization that brings together leaders
       and experts to improve healthcare quality and safety through measurement; from
       January 2016 until February 2017, she was interim president and CEO of this
       organization. Ms. Darling is a director of the congressionally created Reagan-Udall
       Foundation, which supports the mission of the FDA. Ms. Darling participates on
       the Committee on Performance Measurement of the National Committee for
       Quality Assurance (co-chair for 10 years), the Medical Advisory Panel, Center for
       Clinical Effectiveness, Blue Cross Blue Shield Association, Advisory Boards for
       the Peter G. Peterson Foundation and GE's healthymagination.

       Becker's Hospital Review named Ms. Darling one of the 60 Most Powerful People
       in health care in 2016. For several years, she was named one of the "100 Most
       Influential People in Health Care," by Modern Healthcare and "One of the Top 25
       Women in Health Care" She was given NCQA's Health Quality Leader Award
       (2012); the President's Award by the American College of Occupational and
       Environmental Medicine (2010); WorldatWork's Keystone Award, its highest
       honor for sustained contributions to the field of human resources and benefits
       (2009). She was given a lifetime appointment in 2003 as a National Associate of
       the National Academy of Sciences for her work for the Institute of Medicine.

       Previously, Ms. Darling directed the purchasing of health benefits and disability at
       Xerox Corporation. She was a principal at William W. Mercer and practice leader
                                              12
                           Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 14 of 72



        at Watson Wyatt. Earlier in her career, she was Health LA for U.S. Senator David
        Durenberger, on the Health Subcommittee of the Senate Finance Committee. She
        directed three studies at the Institute of Medicine. Ms. Darling received a master's
        degree in demography/sociology and a bachelor of science degree, cum laude, from
        the University of Memphis. Our Board has concluded that Ms. Darling should serve
        as a director because of her executive leadership experience and her extensive
        background in the healthcare industry.

        Defendant Felsenthal

        39.      Defendant Martin R. Felsenthal (“Felsenthal”) served as a Company director from

November 2009 until his retirement on May 25, 2017. According to the Company’s Schedule 14A

filed with the SEC on April 6, 2017 (the “2017 Proxy Statement”), as of March 31, 2017,

Defendant Felsenthal beneficially owned 10,860 shares of the Company’s common stock. 6 Given

that the price per share of the Company’s common stock at the close of trading on March 31, 2017

was $25.00, Defendant Felsenthal owned approximately $271,500 worth of Teladoc stock.

        40.      For the fiscal year ended December 31, 2017, Defendant Felsenthal received

$18,024 in compensation from the Company. This included $18,024 in fees earned or cash paid.

        41.      The Company’s Schedule 14A filed with the SEC on April 15, 2016 (the “2016

Proxy Statement”) stated the following about Defendant Felsenthal:

        Mr. Felsenthal became a member of our board of directors in November
        2009. Since 1992, he has spent his career working exclusively with emerging
        growth health care services and health care software companies. Mr. Felsenthal
        was a partner of HLM Venture Partners, a venture capital firm, from 2007 to
        2015. From 1997 to 2007, Mr. Felsenthal worked with Salix Ventures, a venture
        capital firm focused on health care services and health care software companies,
        and was a partner from 2000 to 2007. During the last five years, the boards on
        which Mr. Felsenthal has served as a director include the following: Change
        Healthcare Corporation, which was acquired by Emdeon; Aperio Technologies,
        which was acquired by Leica Biosystems; OnShift; ClearDATA Networks; and
        Vericare Management. Previously, he served as a director of companies including
        US RenalCare, Titan Health, PayperPath, and Vantage Oncology. In 2014, Mr.
        Felsenthal began working as an Advisor to the California Healthcare Foundation
        Health Innovation Fund, which supports innovative new businesses with the

6
 These shares do not include the number of option shares owned by the Individual Defendants through stock options
and restricted stock units (“RSUs”) as of March 31, 2017.
                                                  13
                               Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 15 of 72



        potential to lower the cost of care, improve access, and/or improve quality for
        underserved populations. Mr. Felsenthal earned a B.A. from Princeton University
        and an M.B.A. from the Stanford University Graduate School of Business. Our
        board of directors has concluded that Mr. Felsenthal should serve as a director
        because of his broad experience in the healthcare industry and his significant
        directorship experience.

        Defendant Frist

        42.      Defendant William H. Frist (“Frist”) has served as a Company director since

September 2014. Defendant Frist serves as the Chairman of the Quality of Care and Patient Safety

Committee and also serves as a member of the Nominating and Corporate Governance Committee.

According to the 2019 Proxy Statement, as of April 5, 2019, Defendant Frist beneficially owned

5,418 shares of the Company’s common stock. 7 Given that the price per share of the Company’s

common stock at the close of trading on April 5, 2019 was $58.49, Defendant Frist owned

approximately $316,898 worth of Teladoc stock.

        43.      For the fiscal year ended December 31, 2018, Defendant Frist received $245,168

in compensation from the Company. This included $54,000 in fees earned or cash paid, $100,019

in stock awards and $91,149 in option awards.

        44.      The Company’s 2019 Proxy Statement stated the following about Defendant Frist:

        Dr. Frist became a member of our Board in September 2014. Since 2007, Dr. Frist
        has served as a partner in Cressey & Company, a private equity firm focused
        exclusively on investing in and building leading healthcare businesses. He is
        chairman of the Cressey Distinguished Executive Council. As a U.S. Senator, Dr.
        Frist represented Tennessee for 12 years where he served on both the Finance and
        HELP committees responsible for writing all health legislation. He served as U.S.
        Senate Majority Leader from 2003 to 2007. Prior to the Senate, Dr. Frist spent 20
        years in clinical medicine, completing surgical training at Harvard's Massachusetts
        General Hospital and Stanford, and he subsequently founded the Vanderbilt Multi-
        Organ Transplant Center. Dr. Frist serves as an adjunct professor of Cardiac
        Surgery at Vanderbilt University. His previous board service includes Princeton
        University, the Smithsonian Institution and the Clinton Bush Haiti Fund. Dr. Frist
        currently serves as a director of the publicly held companies Select Medical and

7
 These shares do not include the number of option shares owned by the Individual Defendants through stock options
and restricted stock units (“RSUs”) as of April 5, 2019.
                                                  14
                               Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 16 of 72



        AECOM, and serves on the Select Medical and AECOM audit committees. In
        addition, he serves on the boards of Unitek, Aegis, MDSave, Cognosante, Accolade
        and Devoted Health. He previously served as a director of URS Corporation from
        November 2009 to 2014, and on the board of Third National Bank from 1990 to
        1994. He is chairman of Hope Through Healing Hands, a nonprofit that focuses on
        maternal and child health, NashvilleHealth, a community initiative dedicated to
        improving the health and wellbeing of all Nashvillians, and SCORE, a collaborative
        K–12 education reform organization. His current board services include the Robert
        Wood Johnson Foundation and Kaiser Family Foundation. He is a senior fellow at
        the Bipartisan Policy Center, where he is co-leader of the Health Project. Dr. Frist
        earned his B.A. from Princeton University and M.D. from Harvard Medical School.
        Our Board has concluded that Doctor Frist should serve as a director because of his
        significant directorship experience and his broad experience in the healthcare
        industry.

        Defendant Goldstein

        45.      Defendant Michael Goldstein (“Goldstein”) has served as a Company director since

February 2015. Defendant Goldstein serves as Chairman of the Nominating and Corporate

Governance Committee and also serves as a member of the Audit Committee and the Quality of

Care and Patient Safety Committee. According to the 2019 Proxy Statement, as of April 5, 2019,

Defendant Goldstein beneficially owned 918 shares of the Company’s common stock. 8 Given that

the price per share of the Company’s common stock at the close of trading on April 5, 2019 was

$58.49, Defendant Goldstein owned approximately $53,693 worth of Teladoc stock.

        46.      For the fiscal year ended December 31, 2018, Defendant Goldstein received

$252,501 in compensation from the Company. This included $61,333 in fees earned or cash paid,

$100,019 in stock awards, and $91,149 in option awards. For the fiscal year ended December 31,

2017, Defendant Goldstein received $188,051 in compensation from the Company. This included

$57,234 in fees earned or cash paid, $27,999 in stock awards and $102,818 in option awards.




8
 These shares do not include the number of option shares owned by the Individual Defendants through stock options
and restricted stock units (“RSUs”) as of April 5, 2019.
                                                  15
                               Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 17 of 72



       47.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Goldstein made the following sale of Company stock:

      Date            Number of shares                 Price                   Proceeds
    3/2/2018                66,574                $        39.72           $      2,644,319


Thus, in total, before the fraud was exposed, he sold 66,574 Company shares on inside information,

for which he received approximately $2.6 million. His insider sales made with knowledge of

material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       48.     The Company’s 2019 Proxy Statement stated the following about Defendant

Goldstein:

       Mr. Goldstein became a member of our Board in February 2015. Mr. Goldstein was
       employed by Ernst & Young (and its predecessor firms) from 1963 to 1979,
       including six years as an audit partner. Mr. Goldstein served as chairman of Toys
       "R" Us, Inc. from 1998 to 2001, chief executive officer from 1999 to 2000, vice
       chairman and chief executive officer from 1994 to 1998 and chief financial officer
       from 1983 to 1994. Mr. Goldstein has been a director of BioScrip, Inc. since 2015.
       He is chairman of BioScrip's audit committee and a member of the governance,
       compliance and nominating committee and corporate strategy committee.
       Mr. Goldstein is on the boards of two non-public companies: RiHappy, the largest
       Brazilian toy retailer; and Bank Leumi-USA. He is also a global senior advisor of
       Jefferies, Inc. Mr. Goldstein serves on the board of Rosie's Theater Kids. He is
       chairman of the Northside Center for Child Development. Mr. Goldstein is a magna
       cum laude graduate of Queens College with a B.S. in economics. Mr. Goldstein
       was the recipient of the Haskins Gold Medal for achieving the highest score in the
       CPA examination in the State of New York. Our Board believes Mr. Goldstein is
       qualified to serve as a director due to his experience and governance leadership
       roles on the boards of various other public companies, as well as his extensive
       background in finance, both as an audit partner and as a finance executive and chief
       executive officer of a large public corporation.




                                              16
                           Verified Shareholder Derivative Complaint
          Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 18 of 72



        Defendant Mawhinney

        49.      Defendant Thomas Mawhinney (“Mawhinney”) served as a Company director

from September 2014 until May 31, 2018. According to the 2018 Proxy Statement, as of April 6,

2018, Defendant Mawhinney beneficially owned 11,087 shares of the Company’s common stock. 9

Given that the price per share of the Company’s common stock at the close of trading on April 6,

2018 was $39.15, Defendant Mawhinney owned approximately $434,056 worth of Teladoc stock.

He also served as a member of the Audit Committee.

        50.      For the fiscal year ended December 31, 2018, Defendant Mawhinney received

$20,833 in total compensation. This included $20,833 in fees earned or cash paid. For the fiscal

year ended December 31, 2017, Defendant Mawhinney received $179,289 in compensation from

the Company. This included $48,472 in salary, $27,999 in stock awards and $102,818 in option

awards.

        51.      The Company’s 2017 Proxy Statement stated the following about Mawhinney:

        Mr. Mawhinney became a member of our board of directors in September
        2014. He is currently a General Partner of Icon Ventures, a technology venture
        capital firm, having joined the firm in 2003. Before joining Icon, Mr. Mawhinney
        was with Canaan Partners, an early stage venture capital firm with $2 billion under
        management, from 2001 to 2003. As an entrepreneur, Mr. Mawhinney co-founded
        and spent five years as President and Chief Operating Officer of North Systems, a
        venture-backed software company. Prior to his time with North Systems, he
        developed his skills as a technology investor and entrepreneur working as a Senior
        Associate at Summer Partners. Mr. Mawhinney is on the boards of directors of, or
        otherwise actively involved with, Awarepoint, Bill.com, Huddle, Ionic Security,
        KIXEYE, Reputation.com, Xambala, Yodle, Area1 Securit, Synack and Zephyr
        Health. Mr. Mawhinney graduated with honors, earning a B.A. from Harvard
        University and received his M.B.A. from the Stanford University Graduate School
        of Business. Our board of directors has concluded that Mr. Mawhinney should
        serve as a director because of his significant directorship experience and his broad
        experience in the technology industry.



9
 These shares do not include the number of option shares owned by the Individual Defendants through stock options
and restricted stock units (“RSUs”) as of April 6, 2018.
                                                  17
                               Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 19 of 72



       Defendant McAndrews

       52.    Defendant Brian McAndrews (“McAndrews”) has served as a Company director

since September 2017. He also served as a member of the Audit Committee and a member of the

Compensation Committee.

       53.    For the fiscal year ended December 31, 2018, Defendant McAndrews received

$248,668 in compensation from the Company. This included $57,500 in fees earned or cash paid

and $100,019 in stock awards and $91,149 in option awards.

       54.    The Company’s 2019 Proxy Statement stated the following about Defendant

McAndrews:

       Mr. McAndrews became a member of our Board in September 2017. As the former
       chief executive officer, president and chairman of Pandora Media, he has a depth
       of knowledge in data, analytics and artificial intelligence ("AI"). Mr. McAndrews
       currently sits on the board of Amplero, a recognized leader in leveraging AI
       marketing to maximize customer lifetime value and loyalty. He also served as
       president and CEO of aQuantive, Inc., a top ten global digital marketing services
       and adtech company that was acquired by Microsoft. Mr. McAndrews has spent a
       significant portion of his career driving growth and innovation for leading
       advertising and content companies. For nearly a decade he held positions of
       increasing responsibility at ABC, Inc., leaving as executive vice president and
       general manager of ABC Sports. He was named one of "The Power 100" by
       Billboard Magazine in 2016 and 2015, as well as one of the 30 most influential
       executives in the advertising, marketing and media world by Adweek in 2008.
       Mr. McAndrews currently sits on the boards of the publicly held companies The
       New York Times (since June 2012, currently chairman of the technology and
       innovation committee), Grubhub (since April 2014, currently chairman of the
       board) and Frontdoor (since October 2018). Previously, he served on these public
       companies' boards: Pandora Media, from September 2013 through March 2016;
       Clearwire, from February 2009 through September 2013; and Fisher
       Communications, from October 2006 through August 2013. He also sits on the
       boards of The Wine Group, PicMonkey and The United Way of King County. He
       holds an M.B.A. from Stanford Graduate School of Business and a Bachelor of Arts
       from Harvard College. Our Board has concluded that Mr. McAndrews should serve
       as a director because of his experience on the boards of various other public
       companies, his prior service as CEO of aQuantive, Inc. and his extensive
       background in the advertising, marketing and media industries.



                                             18
                          Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 20 of 72



       Defendant McKinley

       55.    Defendant Thomas G. McKinley (“McKinley”) has served as a Company director

since November 2009. He also serves as Chairman of the Compensation Committee. According to

the 2019 Proxy Statement, as of April 5, 2019, Defendant McKinley beneficially owned 3,616

shares of the Company’s common stock. 10 Given that the price per share of the Company’s

common stock at the close of trading on April 5, 2019 was $58.49, Defendant McKinley owned

approximately $211,499 worth of Teladoc stock.

       56.    For the fiscal year ended December 31, 2018, Defendant McKinley received

$246,168 in compensation from the Company. This included $55,000 in fees earned or cash paid,

$100,019 in stock awards and $91,149 in option awards.

       57.    The Company’s 2019 Proxy Statement stated the following about Defendant

McKinley:

       Mr. McKinley became a member of our Board in November 2009. Mr. McKinley
       is a general partner and the west coast representative for Cardinal Partners, a
       venture-capital firm focused exclusively on healthcare investing. Prior to joining
       Cardinal, Mr. McKinley was the co-founder and co-managing partner of Partech
       International. Mr. McKinley has over 35 years of investment experience.
       Mr. McKinley currently serves on the board of directors of lifeIMAGE, a cloud-
       based medical imaging sharing platform for hospitals, physicians and patients, and
       of Sapphire Digital (formerly Vitals, Inc.). In addition, Mr. McKinley is the
       founding CEO and director of Cardinal Analytx, a software start-up spun out of
       Stanford University that was created to identify and target high-cost patients for
       early medical interventions. Mr. McKinley earned an undergraduate degree in
       economics from Harvard University, an M.S. in accounting from New York
       University and an M.B.A. from the Stanford University Graduate School of
       Business. Our Board has concluded that Mr. McKinley should serve as a director
       because of his significant directorship experience and his broad experience in the
       healthcare and technology industries.




                                             19
                          Verified Shareholder Derivative Complaint
          Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 21 of 72



        Defendant Multani

        58.      Defendant Arneek Multani (“Multani”) has served as a Company director since

2008. He also serves as a member of the Compensation Committee and a member of the Audit

Committee. According to the 2019 Proxy Statement, as of April 5, 2019, Defendant Multani

beneficially owned 918 shares of the Company’s common stock. 11 Given that the price per share

of the Company’s common stock at the close of trading on April 5, 2019 was $58.49, Defendant

Multani owned approximately $53,693 worth of Teladoc stock.

        59.      For the fiscal year ended December 31, 2018, Defendant Multani received

$248,668 in compensation from the Company. This included $57,500 in fees earned or cash paid,

$100,019 in stock awards and $91,149 in option awards.

        60. The Company’s 2019 Proxy stated the following about Defendant Multani:

        Mr. Multani became a member of our Board in 2008. Mr. Multani is a managing
        director of Trident Capital, where he leads the firm's healthcare IT practice, and is
        a co-founder and managing director of TC Growth, a growth-equity firm spun out
        of Trident Capital in 2015. Prior to joining Trident in 2002, Mr. Multani was an
        associate at McCown De Leeuw, a private equity firm specializing in leveraged
        buy-outs, where he focused on investing in the health and fitness industries. He
        started his career as an analyst at Morgan Stanley & Co. in the media and
        telecommunications area of the mergers and acquisitions group. Mr. Multani
        currently sits on the board of directors of Imagine Health, Arrohealth and
        HealthMEDX. His past directorships and observer-ships include Acclaris, Profex
        and Resolution Health. Mr. Multani earned a B.S. in economics from Wharton
        School of Business and a B.A.S. in systems engineering from the Moore School of
        Engineering at the University of Pennsylvania. He earned his M.B.A. from the
        Stanford University Graduate School of Business. Our Board has concluded that
        Mr. Multani should serve as a director because of his broad experience in the
        healthcare industry and his significant core business skills, including financial and
        strategic planning.




10
   These shares do not include the number of option shares owned by the Individual Defendants through stock options
and restricted stock units (“RSUs”) as of April 5, 2019.
11
   These shares do not include the number of option shares owned by the Individual Defendants through stock options
and restricted stock units (“RSUs”) as of April 5, 2019.
                                                  20
                               Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 22 of 72



        Defendant Outland

        61.      Defendant James Outland (“Outland”) served as a Company director from May

2006 until his retirement on May 25, 2017. According to the 2017 Proxy Statement, as of March

31, 2017, Defendant Outland beneficially owned 49,986 shares of the Company’s common

stock. 12 Given that the price per share of the Company’s common stock at the close of trading on

March 31, 2017 was $25.00, Defendant Outland owned approximately $1.25 million worth of

Teladoc stock.

        62.      For the fiscal year ended December 31, 2017, Defendant Outland received $20,027

in compensation from the Company. This included $20,027 in fees earned or cash paid.

        63.      During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Outland made the following sales of Company Stock:

        Date            Number of Shares                   Price                        Proceeds
     6/29/2016              10,000                       $   15.00                    $ 150,000.00
      8/2/2016              10,000                       $   18.00                    $ 180,000.00

Thus, in total, before the fraud was exposed, he sold 20,000 Company shares on inside information,

for which he received approximately $330,000. His insider sales made with knowledge of material

non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

        64. The Company’s 2016 Proxy Statement stated the following about Defendant Outland:

        Mr. Outland became a member of our board of directors in May 2006. Mr. Outland
        is a founding partner of New Capital Partners, a private-equity firm that invests in
        high-growth companies. Mr. Outland has over 25 years of private equity, mergers
        and acquisitions and business development leadership experience in both
        entrepreneurial business ventures and well-established corporations. Prior to co-

12
  These shares do not include the number of option shares owned by the Individual Defendants through stock options
and restricted stock units (“RSUs”) as of March 31, 2017.
                                                  21
                               Verified Shareholder Derivative Complaint
           Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 23 of 72



          founding New Capital Partners, Mr. Outland served in various key roles in the
          healthcare industry and as an officer of UnitedHealth Group after its acquisition of
          Complete Health Services. Mr. Outland currently serves as chairman of the board
          of the private companies Repay Holdings, MDnetSolutions, Medsurant Holdings
          and P&R Dental. More than five years ago, Mr. Outland served as the Chief
          Executive Officer for Senior Whole Health during its first years of operation, in
          addition to his role there as Chairman of the Board. Mr. Outland is active in the
          Birmingham community and serves on the Board of Trustees for the Birmingham
          Museum of Art, and as a board member of Innovation Depot and Children’s Harbor,
          Inc. Mr. Outland earned a B.A. in political science and a B.F.A. in advertising from
          Southern Methodist University.

          Our board of directors has concluded that Mr. Outland should serve as a director
          because of his broad experience in the healthcare industry and his significant core
          business skills, including financial and strategic planning.

          Defendant Paulus

          65.    Defendant Kenneth H. Paulus (“Paulus”) has served as a Company director since

2017. He is also a member of the Nominating and Corporate Governance Committee and a member

of the Quality of Care and Patient Safety Committee.

          66.    According to the 2019 Proxy Statement, for the fiscal year ended December 31,

2018, Defendant Paulus received $240,168 in compensation from the Company. This included

$49,000 in fees earned or cash paid, $100,019 in stock awards and $91,149 in option awards.

          67.    The Company’s 2019 Proxy Statement stated the following about Defendant

Paulus:

          Mr. Paulus became a member of our Board in February 2017. Mr. Paulus is the
          CEO of Prime Therapeutics LLC, a provider of pharmacy benefit management
          solutions. From 2009 to 2014, Mr. Paulus was president and CEO of Allina Health,
          one of the nation's largest not-for-profit integrated delivery systems. Prior to his
          appointment as CEO, he served as president and chief operating officer of Allina
          Health. Before joining Allina, Mr. Paulus was the president and CEO of Atrius
          Health System, one of the largest integrated physician organizations in New
          England and a teaching and research affiliate of Harvard Medical School. He also
          served as the chief operating officer of Boston-based Partners Community Health
          Care, a teaching affiliate of Harvard Medical School that includes Massachusetts
          General Hospital and Brigham and Women's Hospital. Mr. Paulus currently serves
          on the boards of Healthgrades, Ally Align Health and Breg. Previously he sat on

                                                22
                             Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 24 of 72



        the boards of publicly held companies: Cogentix (2014 and 2015) and Team Health
        (2015 and 2016). Mr. Paulus received his Master of Healthcare Administration and
        Management from the University of Minnesota, and a Bachelor of Arts in biology
        from Augustana College. Our Board has concluded that Mr. Paulus should serve as
        a director because of his background serving in leadership roles in the healthcare
        industry.

        Defendant Shedlarz

        68.      Defendant David Shedlarz (“Shedlarz”) has served as a Company director since

2016. He also serves as Chairman of the Audit Committee and as a member of the Compensation

Committee. According to the 2019 Proxy Statement, as of April 5, 2019, Defendant Shedlarz

beneficially owned 918 shares of the Company’s common stock. 13 Given that the price per share

of the Company’s common stock at the close of trading on April 5, 2019 was $58.49, Defendant

Shedlarz owned approximately $53,693 worth of Teledoc stock.

        69.      For the fiscal year ended December 31, 2018, Defendant Shedlarz received

$258,668 in compensation from the Company. This included $67,500 in fees earned or cash paid,

$100,019 in stock awards, and $91,149 in option awards.

        70.      The Company’s 2019 Proxy Statement stated the following about Defendant

Shedlarz:

        Mr. Shedlarz became a member of our Board in September 2016. He is the former
        vice chairman, executive vice president and chief financial officer of Pfizer, Inc.,
        having had worldwide responsibility for the company's former Medical Technology
        Group. During his 31-year tenure at Pfizer, Mr. Shedlarz played a key role in
        shaping the strategic direction that drove the company's impressive growth and
        helped establish it as an industry leader and innovator. Among his senior leadership
        roles were that of executive vice president beginning in 1999, and then vice
        chairman in 2005, serving until his retirement in 2007. Mr. Shedlarz sits on the
        boards of The Hershey Company and Pitney Bowes Inc. (both public companies),
        and the Teacher Insurance and Annuity Association. He holds a Master of Business
        Administration in finance and accounting from New York University, Leonard N.
        Stern School of Business, and a Bachelor of Science in economics and mathematics
        from Oakland/Michigan State University. Our Board has concluded that

13
  These shares do not include the number of option shares owned by the Individual Defendants through stock options
and restricted stock units (“RSUs”) as of April 5, 2019.
                                                  23
                               Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 25 of 72



        Mr. Shedlarz should serve as a director because of his deep experience in public
        company finance, his experience as a director of large public companies and his
        prior service as the chief financial officer of one of the world's leading
        pharmaceutical corporations.

        Defendant Snow

        71.      Defendant David B. Snow, Jr. (“Snow”) has served as a company director since

February 2014 and Chairman of the Company’s board since December 2014. He also serves as a

member of the Nominating and Corporate Governance Committee and a member of the

Compensation Committee. According to the 2019 Proxy Statement, as of April 5, 2019, Defendant

Snow beneficially owned 94,355 shares of the Company’s common stock. 14 Given that the price

per share of the Company’s common stock at the close of trading on April 5, 2019 was $58.49,

Defendant Snow owned approximately $5.5 million worth of Teladoc stock.

        72.      For the fiscal year ended December 31, 2018, Defendant Snow received $274,335

in compensation from the Company. This includes $83,167 in fees earned or cash paid, $100,019

in stock awards, and $91,149 in option awards.

        73.      The Company’s 2019 Proxy Statement stated the following about Defendant Snow:

        Mr. Snow became a member of our Board in February 2014; he became chairman
        of our Board in December 2014. Since February 2014, Mr. Snow has served as
        chairman and chief executive officer of Cedar Gate Technologies, Inc., a provider
        of analytic and information technology services to doctor and hospital
        organizations entering risk-based reimbursement arrangements with insurers. Until
        April 2012, Mr. Snow was chairman and chief executive officer of Medco Health
        Solutions, Inc., a Fortune 50 public company and leading pharmacy benefit
        manager. His current board service includes Pitney Bowes, Inc. (since 2006, a
        public company). He formerly served as a director of Medco Health Solutions, Inc.
        and as a director of CareCentrix (2014 through 2018). In addition to his experience
        as the chairman and chief executive officer of a publicly traded company, Mr. Snow
        has a strong background in operations, having served in leadership positions at
        several companies, including WellChoice (Empire Blue Cross Blue Shield) and
        Oxford Health Plans. Mr. Snow earned a B.S. in economics from Bates College and
        a master's degree in health care administration from Duke University. Our Board

14
  These shares do not include the number of option shares owned by the Individual Defendants through stock options
and restricted stock units (“RSUs”) as of April 5, 2019.
                                                  24
                               Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 26 of 72



       has concluded that Mr. Snow should serve as a director because of his broad
       experience in the healthcare industry and his significant core business skills,
       including financial and strategic planning.


               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       74.     By reason of their positions as officers and/or directors and fiduciaries of Teladoc

and because of their ability to control the business and corporate affairs of Teladoc, the Individual

Defendants owed Teladoc and its shareholders fiduciary obligations of trust, loyalty, good faith,

and due care, and were and are required to use their utmost ability to control and manage Teladoc

in a fair, just, honest, and equitable manner. The Individual Defendants were and are required to

act in furtherance of the best interests of Teladoc and its shareholders so as to benefit all

shareholders equally.

       75.     Each director and officer of the Company owes to Teladoc and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       76.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Teladoc, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.

       77.     To discharge their duties, the officers and directors of Teladoc were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       78.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

                                               25
                            Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 27 of 72



conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Teladoc, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

Defendants were aware or should have been aware posed a risk of serious injury to the Company.

The conduct of the Individual Defendants who were also officers and directors of the Company

has been ratified by the remaining Individual Defendants who collectively comprised Teladoc’s

Board at all relevant times.

       79.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the NYSE,

the Individual Defendants had a duty to prevent and not to effect the dissemination of inaccurate

and untruthful information with respect to the Company’s financial condition, performance,

growth, operations, financial statements, business, products, management, earnings, internal

controls, and present and future business prospects, and had a duty to cause the Company to

disclose omissions of material fact in its regulatory filings with the SEC including all those facts

described in this Complaint that it failed to disclose, so that the market price of the Company’s

common stock would be based upon truthful and accurate information.

       80.     To discharge their duties, the officers and directors of Teladoc were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Teladoc were

required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, New York, and the United States,

and pursuant to Teladoc’s own Code of Business Conduct and Ethics;


                                                  26
                               Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 28 of 72



               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Teladoc conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Teladoc and procedures for the reporting of the business and

internal affairs to the Board and to periodically investigate, or cause independent investigation to

be made of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Teladoc’s operations would comply with all

applicable laws and Teladoc’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate




                                              27
                           Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 29 of 72



disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         81.   Each of the Individual Defendants further owed to Teladoc and the shareholders

the duty of loyalty requiring that each favor Teladoc’s interest and that of its shareholders over

their own while conducting the affairs of the Company and refrain from using their position,

influence or knowledge of the affairs of the Company to gain personal advantage.

         82.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of Teladoc and were at all times acting within the course and scope of such agency.

         83.   Because of their advisory, executive, managerial, and directorial positions with

Teladoc, each of the Individual Defendants had access to adverse, non-public information about

the Company.

         84.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Teladoc.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         85.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.

         86.   The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to facilitate and disguise the Individual Defendants’ violations




                                               28
                            Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 30 of 72



of law, including breaches of fiduciary duty, unjust enrichment, abuse of control, gross

mismanagement, waste of corporate assets, and violations of Sections 14(a) of the Exchange Act.

       87.     The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully, recklessly, or negligently to

conceal material facts, fail to correct such misrepresentations, and violate applicable laws. In

furtherance of this plan, conspiracy, and course of conduct, the Individual Defendants collectively

and individually took the actions set forth herein. Because the actions described herein occurred

under the authority of the Board, each of the Individual Defendants, who are directors of Teladoc,

was a direct, necessary, and substantial participant in the conspiracy, common enterprise, and

common course of conduct complained of herein.

       88.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted the accomplishment of that wrongdoing, and was or should have been aware

of his or her overall contribution to and furtherance of the wrongdoing.

       89.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Teladoc and was at all times acting within the

course and scope of such agency.

                             TELADOC’S CODE OF CONDUCT

       90.     The Company’s Code of Business Conduct and Ethics (the “Code of Conduct”)

states that “[i]t applies to all individuals who work for, or on behalf of, Teladoc Health, including

directors and officers; full, part-time, and temporary employees; and contract employees


                                               29
                            Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 31 of 72



(“Employees”)” The Code of Conduct further states, “[a]ll Employees are expected to read,

understand, and comply with the Code.”

       91.     The Code of Conduct provides that the Company engages in honest, fair, and

accurate sales practices:

       The Company has a responsibility to provide full and accurate information in our
       public disclosures, in all material respects, about the Company’s financial condition
       and results of operations. Our reports and documents filed with or submitted to the
       Securities and Exchange Commission and our other public communications shall
       include full, fair, accurate, timely, and understandable disclosures

      92.      The Code of Conduct provides that the Company has a duty to accurately

record and report data to shareholders and regulators, stating specifically:

       Teladoc Health’s records must meet the highest standards of accuracy and
       completeness. You must make open and full disclosure to, and cooperate fully with,
       outside accountants in connection with any audit or review of Teladoc Health’s
       financial statements. Teladoc Health relies on you to come forward if you feel that
       you are being pressured to prepare, alter, conceal, or destroy documents in violation
       of Company policy. In addition, you must report to the Legal Department if you
       have reason to believe that any of our books and records are being maintained in an
       inaccurate or incomplete manner, or if you have reason to believe that someone has
       made a misleading, incomplete, or false statement in connection with an
       investigation, audit, examination, or filing with a government agency or regulatory
       body.

       93.     In the section titled “Harassment” the Code of Conduct provides that:

       We will not tolerate any form of discrimination or harassment relating to age,
       ancestry, color, religious creed (including religious dress and grooming practices),
       disability, marital status, medical condition, genetic information, military and
       veteran status, national origin (including language use restrictions), race, sex
       (which includes pregnancy, childbirth, breastfeeding, and medical conditions
       related to pregnancy, childbirth, or breastfeeding), gender, gender identity, gender
       expression, sexual orientation, and any other characteristic protected under
       applicable law (collectively “Protected Status”).

       This zero-tolerance policy applies to the actions of all Employees, contractors, and
       consultants toward another colleague, guest, customer, etc.

        Harassment is verbal, physical, or visual conduct that denigrates or shows hostility
       or aversion toward an individual because of a Protected Status, and that:

                                               30
                            Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 32 of 72




               1. Creates an intimidating, hostile, or offensive working environment
               2. Unreasonably interferes with an Employee’s work performance
               3. Otherwise adversely affects an Employee’s employment opportunities

        94.    This section goes on to list some examples of Harassment, one of the examples

being: “Bullying behavior, including threats, intimidation, coercion, ridicule, insults, belittling,

etc.”

        95.    In the section titled “Sexual Harassment” the Code of Conduct provides that:

        Teladoc Health does not tolerate sexual harassment and takes allegations seriously.
        We will respond promptly to complaints of sexual harassment and when it is
        determined that such inappropriate conduct has occurred, we will act promptly to
        eliminate the conduct and impose such corrective action as is necessary, up to and
        including dismissal.

        96.    In the section titled “Personal Relationships” the Code of Conduct provides that:

        Teladoc strives to provide a work environment that is collegial, respectful, and
        productive and avoids any actual or perceived conflicts of interest derived from
        personal romantic relationships in the workplace. This applies to romantic
        relationship regardless of the sexual orientation of the Employees involved and it
        applies equally to same-sex and opposite-sex relationships.

        An Employee who is involved in a personal romantic relationship with another
        Employee may not occupy a position where there is authority, power, or control
        over the other individual in the relationship.

        Authority, power, or control exists:

               1. In direct supervisory relationships, and/or
               2. In relationships in which one Employee has the direct or indirect ability
               to influence the other Employee’s compensation, benefits, work conditions,
               performance evaluations, daily tasks, etc.

        Romantic personal relationships between two Employees where authority, power,
        or control exists must be reported to Human Resources. It is the Employee in the
        position of authority, power, or control who is responsible for reporting such a
        relationship. Failure to report subjects such Employee to disciplinary action up to
        and including termination of employment. Once notified, Human Resources will
        work with all parties involved to make acceptable alternative arrangements to avoid
        a violation of this policy.


                                              31
                           Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 33 of 72



        97. The Code of Conduct further contains a section outlining the Company’s

whistleblower and “strict” non-retaliation policies, which states in relevant part:

             Teladoc Health adheres to a strict non-retaliation policy. We will not tolerate
             harassment, retaliation, or any kind of discrimination or adverse action against
             an Employee who:
                 • Makes a good-faith complaint or report about suspected Company or
                    Employee violations of this Code, applicable laws, or Teladoc Health’s
                    policies
                 • Provides information (or causes information to be provided) or assists
                    in an investigation
                 • Testifies or participates in a proceeding relating to violations of law Any
                    Employee who reports a violation will be treated with dignity and
                    respect. Retaliation against anyone who reports an issue, provides
                    information, or otherwise assists in a compliance investigation will, in
                    itself, be treated as a violation of this Code. Any Employee found to
                    have retaliated against another Employee in violation of this policy will
                    be subject to disciplinary action, up to and including termination.

       98.      The Code of Conduct section titled “Disciplinary Action” provides that:

       Teladoc Health is a public company, which means using non-public Company
       information to trade in securities, or providing a family member, friend, or any
       other person with a “tip,” is illegal. All such non-public information should be
       considered inside information and should never be used for personal gain. You are
       required to familiarize yourself and comply with Teladoc Health’s Insider Trading
       Compliance Policy, copies of which are distributed to all Employees, officers, and
       directors and are available from the Legal Department. You should contact the
       Legal Department with any questions about your ability to buy or sell securities.

       99.      The Code of Conduct section titled “The Board of Directors” provides that:

       The Code will be strictly enforced throughout the Company and violations will be
       dealt with immediately, including subjecting persons to corrective and/or
       disciplinary action such as dismissal or removal from office. Employees who fail
       to comply with this Code of Business Conduct or to cooperate with any compliance
       investigation will be subject to disciplinary action. Employees who direct, approve,
       or condone violations of this Code, or have knowledge of a violation and do not act
       promptly to report and correct it, will be subject to disciplinary action. Disciplinary
       action may include termination of employment. Violations of the Code that involve
       illegal behavior will be reported to the appropriate government authorities for
       enforcement proceedings.




                                                32
                             Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 34 of 72



        100.     The Individual Defendants violated the Code of Conduct by causing the Company

to engage in the Inappropriate Activity in violation of applicable U.S. laws and scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, waste of corporate assets,

unjust enrichment, abuse of control, gross mismanagement and violations of Sections 14(a) and

failing to report the same.

                        INDIVIDUAL DEFENDANTS’ MISCONDUCT

        Background

        101.     Teladoc is a company that offers 24 hours a day, seven days a week, virtual care

solutions capable of reaching 130 countries. Teladoc’s services range from simple to complex. The

Company’s services involve general medical, mental health and complex care. Teladoc is a global

leader in its field.

        102.     To use Teladoc’s services, a user must first request a visit with a Teladoc doctor

via their website, phone, or mobile app. Teladoc then uses their wide-range of U.S. board certified

physicians to put the user into contact with a physician who best fits the user’s needs.

        103.     Teladoc currently has a network of over 3,100 healthcare professionals who are

prepared to provide users with more convenient and less expensive access to medical care.

        The Inappropriate Activity

        104.     During the Relevant Period, the Individual Defendants engaged in and/or caused

the Company to engage in the Inappropriate Activity. The Individual Defendants allowed multiple

violations of Teladoc’s corporate governance policies to occur that injured the company. These

violations included, but were not limited to, allowing an inappropriate relationship to ensue

between an executive and a lower-level employee, allowing insider trading, allowing widespread


                                                 33
                              Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 35 of 72



violations of the Company’s Code of Conduct, and allowing the harassment of the Company’s

employees. Further, the Individual Defendants failed and/or allowed the Company to fail to take

meaningful action in response to complaints regarding the aforementioned violations. The

Inappropriate Activity resulted in an investigation by a law firm engaged by the Company, as well

as a decline in the value of the Company.

       105.   Defendant Hirschhorn served as Teladoc’s Executive Vice President and CFO since

October 2012 and as Teladoc’s COO since September 2016.

       106.   According to the Investigative Report, beginning at least in May of 2014,

Defendant Hirschhorn engaged in a sexual relationship with a low-level employee of Teladoc,

Griffin. Griffin was many levels below Defendant Hirschhorn. Griffin was around 30 years old

and was a single mother of two children with no college education. She began working at the

Company in 2014 out of the Company’s Texas office. Her salary was around $125,000. Defendant

Hirschhorn, on the other hand, was married with a family, 54 years old, and was one of the

Company’s highest employees. He worked out of the Company’s New York office but often

visited the Texas offices. For the fiscal year ended December 31, 2018, Defendant Hirschhorn

received $5,578,104 in compensation from the Company.

       107.   Throughout Defendant Hirschhorn and Griffin’s relationship, Griffin received a

series of promotions. These promotions were given to Griffin over colleagues with more

experience and qualifications. For instance, in February of 2017, Griffin was able to upgrade her

car from a seven-year-old Kia to a late-model Mercedes.

       108.   Griffin publicly discussed her and Defendant Hirschhorn’s relationship with her

former colleagues. Defendant Hirschhorn had on occasion sent flowers to Griffin’s office desk.




                                             34
                          Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 36 of 72



       109.    If Griffin’s colleagues did not already feel uncomfortable by Griffin and Defendant

Hirschhorn’s relationship, this quickly changed when Griffin told her colleagues that Defendant

Hirschhorn provided her tips on when to trade Company stock. According to Griffin, Defendant

Hirschhorn was “pretty good” at it.

       110.    Her colleagues found this very unfair and decided to report Defendant Hirschhorn

and Griffin’s behavior to McKay. McKay was Clinical Director and Vice-President of the Payor

Relations Unit, at the time. Further, she was Griffin’s boss. McKay was aware of the relationship

between Griffin and Defendant Hirschhorn and, like Griffin’s former colleagues, McKay felt that

Defendant Hirschhorn giving Griffin tips on when to trade Company stocks and trading Company

stocks together, crossed the line and was very inappropriate.

       111.    In October of 2016, McKay drafted the McKay Report, an eight-page document

that detailed Defendant Hirschhorn and Griffin’s relationship and pointed out inappropriate

behavior, such as the trading of Company stocks based off of Defendant Hirschhorn’s tips. McKay

sent the report to both Legal and HR departments at Teladoc.

       112.    About a month later, the legal department at Teladoc responded to the McKay

Report by hiring an outside law firm to independently review the claims made in the McKay Report

and see if they were substantiated.

       113.    According to the Police Report Article, also, in October of 2016, several Teladoc

employees filed police reports regarding threatening and harassing emails that they were receiving

at their Company email addresses. The employees believed that the emails were sent to them

because of their knowledge of Griffin and Defendant Hirschhorn’s relationship. When asked who

the employees believed sent the emails, one of the employees gave Griffin’s name. The employees

stated that they first went to Teladoc’s HR department to report the threatening emails, but HR


                                              35
                           Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 37 of 72



told them to file a police report. One of the employees felt that the Company’s HR department

wanted to “sweep under the rug” anything having to do with Defendant Hirschhorn and Griffin’s

relationship.

       114.      Importantly, during the time of the aforementioned, Defendant Hirschhorn was

promoted to COO of Teladoc on September 28, 2016. Defendant Gorevic stated that the other

Defendants did not know about Defendant Hirschhorn and Griffin’s relationship until after

Defendant Hirschhorn was promoted to COO. Yet, employees received the threatening emails in

October of 2016 because they reported Defendant Hirschhorn and Griffin’s relationship to HR.

This suggests that the Company was aware of Defendant Hirschhorn and Griffin’s relationship

prior to Defendant Hirschhorn’s September 28th promotion to COO.

       115.      In November 2016, about a month after the independent law firm was hired to

investigate the claims in the McKay Report, McKay found out that the law firm was able to

substantiate the claims. McKay further heard, that action would be taken to address the McKay

Report claims.

       116.      On December 27, 2016, Defendant Hirschhorn’s employment contract was

amended with two added provisions. One merely forbade him from violating the Code of

Conduct—an obvious duty which he was not likely excused from previously, and the other

provision suspended his awarded shares from vesting for one year.

       117.      Defendant Hirschhorn remained with the Company until early 2019, whereas

Griffin quietly resigned from Teladoc in later 2017. McKay was fired in October of 2017.

False and Misleading Statements

       March 3, 2016 Form 10-K




                                               36
                            Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 38 of 72



        118.   On March 3, 2016, the Company filed with the SEC its annual report for the fiscal

year ended December 3, 2015, on a Form 10-K (the “2015 10-K), which was signed by Individual

Defendants Gorevic, Hirschhorn, Felsenthal, Frist, Goldstein, Mawhinney, McKinley, Multani,

Outland and Snow.

        119.   The 2015 10-K detailed under the section “Risk Factors,” the reliability and

skillfulness of Teladoc’s “key” executives, and stated in pertinent part:

        We depend on our senior management team, and the loss of one or more of our
        executive officers or key employees or an inability to attract and retain highly
        skilled employees could adversely affect our business.

        Our success depends largely upon the continued services of our key executive
        officers. These executive officers are at-will employees and therefore they may
        terminate employment with us at any time with no advance notice. We
        maintain “key person” insurance in the amount of $4.0 million for Jason Gorevic,
        our Chief Executive Officer, but not for any of our other executive officers or any
        of our other key employees. We also rely on our leadership team in the areas of
        research and development, marketing, services and general and administrative
        functions. From time to time, there may be changes in our executive management
        team resulting from the hiring or departure of executives, which could disrupt our
        business. The replacement of one or more of our executive officers or other key
        employees would likely involve significant time and costs and may significantly
        delay or prevent the achievement of our business objectives.

        To continue to execute our growth strategy, we also must attract and retain highly
        skilled personnel. Competition is intense for qualified professionals. We may not
        be successful in continuing to attract and retain qualified personnel…

        …Failure to attract new personnel or failure to retain and motivate our current
        personnel, could have a material adverse effect on our business, financial condition
        and results of operations.

        120.   Also detailed under “Risk Factors” in the 2015 10-K, was a section that highlighted

that expected costliness of potential lawsuits brought against the Company, it stated in pertinent

part:

        Any future litigation against us could be costly and time-consuming to defend



                                              37
                           Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 39 of 72



       We may become subject, from time to time, to…or employment claims made by
       our current or former associates. Litigation may result in substantial costs and may
       divert management’s attention and resources, which may substantially harm our
       business, financial condition and results of operations. Insurance may not cover
       such claims, may not provide sufficient payments to cover all of the costs to resolve
       one or more such claims and may not continue to be available on terms acceptable
       to us. A claim brought against us that is uninsured or underinsured could result in
       unanticipated costs, thereby reducing our revenue and leading analysts or potential
       investors to reduce their expectations of our performance, which could reduce the
       market price of our stock.

       121.    Attached to the 2015 10-K were certifications pursuant to Rule 13a-14(a) and 15d-

14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants

Gorevic and Hirschhorn attesting to the accuracy of the 2015 10-K.

       122.    These statements were false and misleading because the Individual Defendants

willfully or recklessly failed to disclose and/or caused the Company to fail to disclose, inter alia,

that: (1) the Company engaged in the Inappropriate Activity; (2) the Company was not enforcing

its own policies in a manner that addressed the Inappropriate Activity and; (3) the Company failed

to maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times. The aforementioned statements, made by the

Individual Defendants, spoke highly to the skillfulness and competence of the executives while,

the Individual Defendants actually, or constructively, knew about the violations of the Company

policy that were occurring. Further, the Individual Defendants failed to disclose the violations of

the Company policy that were occurring.

       April 15, 2016 Proxy Statement

       123.    The Company filed its 2016 Proxy Statement with the SEC on April 15, 2016.

Defendants Gorevic, Felsenthal, Frist, Goldstein, Mawhinney, McKinley, Multrani, Outland and




                                               38
                            Verified Shareholder Derivative Complaint
          Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 40 of 72



Snow solicited the 2016 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act,

which contained material misstatements and omissions. 15

         124.     The 2016 Proxy Statement stated, regarding the Company’s Code of Conduct, that,

“Teladoc is committed to the highest standards of integrity and ethics in the way it conducts

business.” The 2016 Proxy stated that in 2015, the Board adopted a Code of Business Conduct and

Ethics (“2015 Code of Conduct”) and further stated that, the 2015 Code of Conduct “applies to all

of our employees, officers and directors, including our chief executive officer, chief financial

officer, and all other executive and senior officers” and it “establishes our policies and expectations

with respect to a wide range of business conduct, including the preparation and maintenance of

our financial and accounting information, our compliance with laws and possible conflicts of

interest.” The 2016 Proxy Statement further stated, that under the 2015 Code of Conduct, “each of

our directors and employees is required to report suspected or actual violations. In addition, we

have adopted separate procedures concerning the receipt and investigation of complaints relating

to accounting or audit matters.”

         125.     Section 1 of the 2015 Code of Conduct 16 stated, in part:

         We must strive to foster a culture of honesty and accountability. Our commitment
         to the highest level of ethical conduct should be reflected in all of the Company’s
         business activities including, but not limited to, relationships with employees,
         customers, suppliers, competitors, the government and the public, including our
         shareholders. All of our employees, officers and directors must conduct themselves
         according to the language and spirit of this Code and seek to avoid even the
         appearance of improper behavior. Even well-intentioned actions that violate the
         law or this Code may result in negative consequences for the Company and for the
         individuals involved.



15
   Plaintiff’s allegations with respect to the misleading statements in the 2016 Proxy Statement are based solely on
negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these
allegations and related claims.
16
   See Teladoc, Inc. Code of Business Conduct and Ethics adopted June 17, 2015.
                                                    39
                                 Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 41 of 72



       126.    Section 5 of the 2015 Code of Conduct titled, “Conflicts of Interest”, began with:

       Our employees, officers and directors have an obligation to act in the best interest
       of the Company. All employees, officers and directors should avoid situations that
       present a potential or actual conflict between their interest and the interest of the
       Company.

       127.    Section 5 outlined a “conflict of interest” as:

       … when a person’s private interest interferes in any way, or even appears to
       interfere, with the interest of the Company, including its subsidiaries and affiliates.
       A conflict of interest can arise when an employee, officer or director takes an action
       or has an interest that may make it difficult for him or her to perform his or her
       work objectively and effectively….

       128.    Section 3 of the 2015 Code of Conduct specifically noted the illegality of sharing

insider information and stated:

       Using non-public, Company information to trade in securities, or providing a
       family member, friend or any other person with a “tip”, is illegal. All such non-
       public information should be considered inside information and should never be
       used for personal gain. You are required to familiarize yourself and comply with
       the Company’s policy against insider trading, copies of which are distributed to all
       employees, officers and directors and are available from the Legal Group…

       129.    In addition, Section 12 of the 2015 Code of Conduct stated:

       The Company’s policies for recruitment, advancement and retention of employees
       forbid discrimination on the basis of any criteria prohibited by law, including but
       not limited to race, sex and age. Our policies are designed to ensure that employees
       are treated, and treat each other, fairly and with respect and dignity. In keeping
       with this objective, conduct involving discrimination or harassment of others will
       not be tolerated. All employees are required to comply with the Company’s policy
       on equal opportunity, non-discrimination and fair employment, copies of which
       were distributed and are available from the Legal Department.

       130.    These statements were false and misleading because the Individual Defendants

willfully or recklessly failed to disclose and/or caused the Company to fail to disclose, inter alia,

that: (1) the Company engaged in the Inappropriate Activity; (2) the Company was not enforcing

its own policies in a manner that addressed the Inappropriate Activity and; (3) the Company failed

to maintain internal controls. As a result of the foregoing, the Company’s public statements were

                                               40
                            Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 42 of 72



materially false and misleading at all relevant times. Hirschhorn and Griffin’s relationship violated

many parts of the 2015 Code of Conduct. Specifically, Griffin received multiple promotions in

contradiction to the fairness referenced in Section 12 of the 2015 Code of Conduct. The conduct

by Hirschhorn violated the Company policy as well, specifically, the aforementioned Section 3

addressing insider information. The Individual Defendants failed to disclose these violations.

       March 1, 2017 Form 10-K and Earnings Call

       131.    On March 1, 2017, the Company filed with the SEC its annual report for the fiscal

year ended December 31, 2016 on a Form 10-K (the “2016 10-K”), which was signed by

Individual Defendants Gorevic, Hirschhorn, Darling, Frist, Goldstein, McKinley, Multani,

Outland, Shedlarz and Snow.

       132.    The 2016 10-K “Risk Factors” section was substantively the same to the

aforementioned 2015 10-K “Risk Factors” section.

       133.    Attached to the 2016 10-K were SOX certifications signed by Defendants Gorevic

and Hirschhorn attesting to the accuracy of the 2016 10-K.

       134.    During an earnings call on March 1, 2017, Defendant Gorevic stated that Teladoc

is “continuing to enhance [its] overall corporate governance program.”

       135.     These statements were false and misleading because the Individual Defendants

willfully or recklessly failed to disclose and/or caused the Company to fail to disclose, inter alia,

that: (1) the Company engaged in the Inappropriate Activity; (2) the Company was not enforcing

its own policies in a manner that addressed the Inappropriate Activity and; (3) the Company failed

to maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times. Given the previous employee complaints,




                                               41
                            Verified Shareholder Derivative Complaint
          Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 43 of 72



 police reports, and substantiation following investigation, Defendant Gorevic was aware of

 Hirschhorn’s conduct and failed to disclose it.

         April 6, 2017 Proxy Statement

         136.     The Company filed its 2017 Proxy Statement with the SEC on April 6, 2017.

Defendants Gorevic, Darling, Felsenthal, Frist, Goldstein, Mawhinney, McKinley, Multani,

Outland, Shedlarz and Snow solicited the 2017 Proxy Statement filed pursuant to Section 14(a) of

the Exchange Act, which contained material misstatements and omissions. 17

         137.     The 2017 Proxy Statement stated, regarding the Company’s Code of Conduct, that,

“[t]he Board has also adopted a Code of Business Conduct and Ethics that applies to all directors,

officers and employees” which is available on the company website. The 2017 Proxy Statement

purports that the purpose of such a code is “is to promote honest and ethical conduct for conducting

the business of the Company consistent with the highest standards of business ethics.” The 2017

Proxy Statement goes on to state “Our Code of Business Conduct and Ethics establishes our

policies and expectations with respect to a wide range of business conduct, including the

preparation and maintenance of our financial and accounting information, our compliance with

laws and possible conflicts of interest.”

         138.     The 2017 Proxy Statement’s referenced Code of Conduct during this time, upon

information and belief, contained the same, or substantially similar, statements as aforementioned

in the 2015 Code of Conduct referenced above.




17
   Plaintiff’s allegations with respect to the misleading statements in the 2017 Proxy Statement are based solely on
negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these
allegations and related claims.
                                                    42
                                 Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 44 of 72



       139.    These statements were false and misleading because the Individual Defendants

willfully or recklessly failed to disclose and/or caused the Company to fail to disclose, inter alia,

that: (1) the Company engaged in the Inappropriate Activity; (2) the Company was not enforcing

its own policies in a manner that addressed the Inappropriate Activity and; (3) the Company failed

to maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times. The Individual Defendants, again, failed to

disclose violations of the Code of Conduct and failed to disclose that Hirschhorn, due to his

behavior and violations of the Code of Conduct, was at risk of losing his job. The relevant part of

the Code of Conduct stating, “The Code will be strictly enforced throughout the Company and

violations will be dealt with immediately, including subjecting persons to corrective and/or

disciplinary action such as dismissal or removal from office.”

       February 27, 2018 Form 10-K

       140.    On February 27, 2018, the Company filed with the SEC its annual report for the

fiscal year ended December 31, 2017, on a Form 10-K (the “2017 10-K”), which was signed by

Individual Defendants Gorevic, Darling, Frist, Goldstein, Hirschhorn, Mawhinney, McAndrews,

McKinley, Multani, Paulus, Shedlarz and Snow.

       141.    The 2017 10-K “Risk Factors” section was substantively the same to the

aforementioned 2015 10-K “Risk Factors” section.

       142.    Attached to the 2017 10-K were SOX certifications signed by Defendants Gorevic

and Hirschhorn attesting to the accuracy of the 2017 10-K.

       143.    These statements were false and misleading because the Individual Defendants

willfully or recklessly failed to disclose and/or caused the Company to fail to disclose, inter alia,

that: (1) the Company engaged in the Inappropriate Activity; (2) the Company was not enforcing


                                               43
                            Verified Shareholder Derivative Complaint
          Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 45 of 72



 its own policies in a manner that addressed the Inappropriate Activity and; (3) the Company failed

 to maintain internal controls. As a result of the foregoing, the Company’s public statements were

 materially false and misleading at all relevant times. The Individual Defendants, again, failed to

 disclose violations of the Code of Conduct and failed to disclose that Hirschhorn, due to his

 behavior and violations of the Code of Conduct, was at risk of losing his job.

          April 20, 2018 Proxy Statement

         144.     The Company filed its 2018 Proxy Statement with the SEC on April 20, 2018.

 Defendants Gorevic, Darling, Felsenthal, Frist, Goldstein, Mawhinney, McAndrews, McKinley,

 Multani, Outland, Paulus, Shedlarz and Snow solicited the 2018 Proxy Statement filed pursuant

 to Section 14(a) of the Exchange Act, which contained material misstatements and omissions. 18

         145.     The 2018 Proxy Statement stated, regarding the Company’s Code of Conduct, that,

“[t]he Board has also adopted a Code of Business Conduct and Ethics that applies to all directors,

officers and employees” which is available on the company website. According to the 2018 Proxy

Statement , the purpose of such a code is “is to promote honest and ethical conduct for conducting

the business of the Company consistent with the highest standards of business ethics.” The 2018

Proxy Statement further stated, “Our Code of Business Conduct and Ethics establishes our policies

and expectations with respect to a wide range of business conduct, including the preparation and

maintenance of our financial and accounting information, our compliance with laws and possible

conflicts of interest.”




18
   Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are based solely on
negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these
allegations and related claims.
                                                    44
                                 Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 46 of 72



         146.   The Company’s Code of Conduct, upon information and belief, contained the same,

or substantially similar, statements as aforementioned in the 2015 Code of Conduct referenced in

above.

         147.   Further, the 2018 Proxy Statement outlined Teladoc’s Insider Trading Compliance

Policy. The policy stated:

         We maintain an Insider Trading Compliance Policy that applies to all securities
         issued by Teladoc. Company officers, directors and employees are prohibited from
         engaging in hedging transactions, including purchasing Teladoc stock on margin or
         engaging in transactions in puts, calls or other derivative securities designed to
         hedge or offset any decrease in the market value of Teladoc’s equity securities.

         148.   The 2018 Proxy Statement further stated, in part, regarding “The Role of

Shareholder Say-on-Pay Vote”, “This proposal, commonly known as a “say-on-pay” proposal,

gives our stockholders the opportunity to express their views on our named executive officers’

compensation.” The Individual Defendants also purported to employ “performance-based

compensation” elements, including equity awards designed to “strongly links pay to performance.”

However, with regard to the compensation, the 2018 Proxy statement was false and misleading

because it failed to disclose that the shares and value of Teladoc was artificially inflated. Thus,

making the executive compensation undeserved and excessive and the shareholders unable to

make an informed vote.

         149.   These statements were false and misleading because the Individual Defendants

willfully or recklessly failed to disclose and/or caused the Company to fail to disclose, inter alia,

that: (1) the Company engaged in the Inappropriate Activity; (2) the Company was not enforcing

its own policies in a manner that addressed the Inappropriate Activity and; (3) the Company failed

to maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times. The Individual Defendants, again, failed to


                                                45
                             Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 47 of 72



disclose violations of the Code of Conduct and failed to disclose that Hirschhorn, due to his

behavior and violations of the Code of Conduct, was at risk of losing his job.

                                       The Truth Emerges

       150.    On December 5, 2018, the Investigative Report was published by the Southern

Investigative Reporting Foundation. The Investigative Report, revealed the Inappropriate Activity

occurring at Teladoc.

        In a nutshell, for a little over two years Teladoc Health’s chief financial
       officer Mark Hirschhorn, 54, was in an affair with Charece Griffin, now 30, and an
       employee many levels below him on the company’s organizational chart.

       At the end of it, the powerful, high-profile executive stayed with nearly nary a
       consequence, while his girlfriend — and her boss — hit the road.

       151.    The Investigative Report provided a timeline of Griffin and Hirschhorn’s

relationship and disclosed details on how Griffin’s colleagues came to find out about the

relationship, stating, “Griffin, according to her former colleagues, openly discussed her

relationship with Hirschhorn. And if those coworkers initially harbored doubts about whether their

CFO was really rendezvousing with Griffin, they were put to rest when Hirschhorn sent flowers

to her desk after some of his Lewisville visits.”

       152.    Further, the article revealed that Griffin’s colleagues not only found out about her

relationship with Hirschhorn through Griffin, but that Griffin also disclosed to her colleagues that

Hirschhorn would give her tips on when to sell her Company stock. Specifically, the Investigative

Report stated that “Griffin told [her colleagues] she and Hirschhorn liked to trade Teladoc Health’s

stock together. More accurately, after Griffin received a stock grant, Hirschhorn would tell her

when he thought there were good opportunities to sell some shares. His track record, she proudly

told colleagues, was pretty good.”



                                               46
                            Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 48 of 72



        153.    Amy McKay, the Investigative Report states, was “shocked at the risk Hirschhorn

has incurred” and “trading your employer’s stock based on tips from your boyfriend–and the

company’s CFO—was the last straw …” Thus, after finding out about the inside trading, McKay

drafted an eight-page document that “was a timeline of the relationship—and an enumeration of

things that she and her subordinates felt were most problematic about it …” which was then

submitted to both the Legal and Human Resources departments.

        154.    Though McKay was “pleasantly surprised” to hear that the legal department hired

an outside law firm to “conduct an independent review of her claims[,]” which were soon after

substantiated by the firm, she was “shocked” to discover the only action taken against Hirschhorn

was an amended employment contract. The Investigative Report, further highlighted, “Aside from

a slight change in the lightly read legal boilerplate, Hirschhorn remained unscathed, with no other

public or private sanction.”

        155.    The same day, in response to the Investigative Report, Teladoc issued a press

release which stated:

        We take workplace conduct matters very seriously. The SIRF report contains
        several factual inaccuracies. When we were made aware of the allegations against
        Mark Hirschhorn in 2016, we engaged an outside law firm to investigate the claims.
        That investigation found violations solely of our workplace relationship policy, and
        our board of directors took swift and appropriate disciplinary action to address the
        violations. This matter was handled in a prompt, thorough and fair manner. We are
        deeply committed to ensuring a safe, respectful work environment where all
        individuals are treated fairly and equally. 19

        156.    When news of the Investigative Report reached the public, the Company’s price

per share dropped from the previous trading day’s closing price of $59.81 on December 4, 2018,

to a closing price of $55.81 on December 6, 2018, a decline of almost 6.7%.



19
  Teladoc Health Refutes SIRF Report Claims, https://s21.q4cdn.com/672268105/files/doc_news/Teladoc-Health-
Refutes-SIRF-Report-Claims.pdf (last visited June 14, 2019).
                                                47
                             Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 49 of 72



       157.     The Investigative Report prompted further details about the Inappropriate Activity

to emerge, including on police reports that were filed by at least two Company employees in 2016.

The reports, provided in the Police Report Article, published on December 17, 2018, detailed the

harassing emails employees received, presumably, from Griffin as follows:




       158.     The police reports stated that the employees first received the emails in October

2016 and reported them to HR. The HR department suggested for them to go to the police. The

police reports stated the following:




                                              48
                           Verified Shareholder Derivative Complaint
Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 50 of 72




                                 49
              Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 51 of 72



       159.    The timing of the harassing emails and ensuing police reports in October of 2016

suggest that employees reported Griffin and Hirschhorn’s relationship to HR prior to October of

2016, indicating that the Individual Defendants were aware of Hirschhorn’s relationship with

Griffin when Hirschhorn was promoted to COO on September 28, 2016. Yet, Defendant Gorevic

falsely stated to analyst firms, Credit Suisse and Leerink, that Teladoc was unaware of Hirschhorn

and Griffin’s relationship at the time of Hirschhorn’s promotion to COO.

                                  DAMAGES TO TELADOC

       160.    As a direct and proximate result of the Individual Defendants’ conduct, Teladoc

has lost and expended, and will lose and expend, many millions of dollars.

       161.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Actions, and other lawsuits filed against the Company, its CEO, and its former

CFO and amounts paid to outside lawyers, accountants, and investigators in connection thereto.

       162.    Such expenditures include, but are not limited to, the cost of defending

investigations of the Inappropriate Activity and for fines paid in connection thereto.

       163.    Additionally, these expenditures include, but are not limited to, the excessive

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company, including bonuses tied to the Company’s attainment of certain objectives, and

benefits paid to the Individual Defendants who breached their fiduciary duties to the Company and

whose compensation was excessive.

       164.    As a direct and proximate result of the Individual Defendants’ conduct, Teladoc

has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their




                                              50
                           Verified Shareholder Derivative Complaint
           Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 52 of 72



misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                 DERIVATIVE ALLEGATIONS

        165.    Plaintiff brings this action derivatively and for the benefit of Teladoc to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Teladoc, waste of corporate assets, unjust

enrichment, and violations of Sections 14(a) of the Exchange Act, as well as the aiding and abetting

thereof.

        166.    Teladoc is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        167.    Plaintiff is, and has continuously been at all relevant times, a shareholder of

Teladoc. Plaintiff will adequately and fairly represent the interests of Teladoc in enforcing and

prosecuting its rights, and, to that end, has retained competent counsel, experienced in derivative

litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        168.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        169.    A pre-suit demand on the Board of Teladoc is futile and, therefore, excused. At the

time of the filing of this action, the Board consists of the following eleven individuals: Defendants

Gorevic, Darling, Frist, Goldstein, McAndrews, Mckinley, Multani, Paulus, Shedlarz, Snow (the

“Director-Defendants”); and non-defendant Mark D. Smith (together with the Director-

Defendants, the “Directors”). Plaintiff needs only to allege demand futility as to six of the eleven

Directors who were on the Board at the time this action was commenced.


                                                51
                             Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 53 of 72



       170.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to cause the Company to engage in the Inappropriate

Activity and the scheme they engaged in knowingly or recklessly to make and/or cause the

Company to make false and misleading statements and omissions of material facts, while two of

them engaged in insider sales based on material non-public information, netting proceeds of over

$25.9 million, which renders them unable to impartially investigate the charges and decide whether

to pursue action against themselves and the other perpetrators of the scheme.

       171.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. That fraudulent scheme was, inter alia, intended

to make the Company appear more profitable and attractive to investors. As a result of the

foregoing, the Director-Defendants breached their fiduciary duties, face a substantial likelihood of

liability, are not disinterested, and demand upon them is futile, and thus excused.

       172.    Additional reasons that demand on Defendant Gorevic is futile follow. Defendant

Gorevic has served as the Company’s President, CEO, and as a member of the Board since 2009.

Thus, as the Company admits, he is a non-independent director. The Company provides Defendant

Gorevic with his principal occupation, and he receives handsome compensation, including

$7,329,322 during the fiscal year ended December 31, 2018. This is a $6,356,650 increase from

the $972,672 in compensation he received only three years earlier in 2015. Defendant Gorevic was

ultimately responsible for all of the false and misleading statements and omissions that were made,

including those contained in the 2015, 2016 and 2017 10-Ks all of which he signed SOX

certifications for and his aforementioned statements during the earnings call on March 1, 2017.


                                               52
                            Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 54 of 72



As the Company’s highest officer and as a trusted Company director, he conducted little, if any,

oversight of the Company’s engagement in the scheme to engage in the Inappropriate Activity and

the scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the schemes, and consciously disregarded his

duties to protect corporate assets. Moreover, Defendant Gorevic is a defendant in the Securities

Class Action. His insider sales before the fraud was exposed, which yielded at least $23 million in

proceeds, demonstrate his motive in facilitating and participating in the fraud. Furthermore, he

could not impartially consider a demand to take action against himself for causing the Company

to award him excessive and unjust compensation. For these reasons, too, Defendant Gorevic

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       173.    Additional reasons that demand on Defendant Darling is futile follow. Defendant

Darling has served as a Company director since 2016 and serves as a member of the Quality of

Care and Patient Safety Committee. Defendant Darling receives handsome compensation,

including $236,168 during the fiscal year ended December 31, 2018 As a Company director, she

conducted little, if any, oversight of the Company’s engagement in the scheme to engage in the

Inappropriate Activity and the scheme to make false and misleading statements, consciously

disregarded her duties to monitor such controls over reporting and engagement in the schemes,

and consciously disregarded her duties to protect corporate assets. Furthermore, Defendant Darling

signed, and thus personally made, the false and misleading statements in the 2016 and 2017 10-

Ks. Furthermore, she could not impartially consider a demand to take action against herself for

causing the Company to award her excessive and unjust compensation. For these reasons, too,




                                              53
                           Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 55 of 72



Defendant Darling breached her fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon her is futile and, therefore, excused.

       174.    Additional reasons that demand on Defendant Frist is futile follow. Defendant Frist

has served as a Company director since 2014. He also serves as the Chairman of the Quality of

Care and Patient Safety Committee and as a member of the Nominating and Corporate Governance

Committee. Defendant Frist receives handsome compensation, including $245,168 during the

fiscal year ended December 31, 2018. As a long-time Company director, he conducted little, if

any, oversight of the Company’s engagement in the scheme to engage in the Inappropriate Activity

and the scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the schemes, and consciously disregarded

his duties to protect corporate assets. Furthermore, Defendant Frist signed, and thus personally

made, the false and misleading statements in the 2015, 2016 and 2017 10-Ks. Furthermore, he

could not impartially consider a demand to take action against himself for causing the Company

to award him excessive and unjust compensation. For these reasons, too, Defendant Frist breached

his fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon him is futile and, therefore, excused.

       175.    Additional reasons that demand on Defendant Goldstein is futile follow. Defendant

Goldstein has served as a Company director since 2015. He also serves as Chairman of the

Nominating and Corporate Governance Committee and as a member of the Audit Committee and

a member of the Quality of Care and Patient Safety Committee. Defendant Goldstein receives

handsome compensation, including $252,501 during the fiscal year ended December 31, 2018. As

a long-time Company director, he conducted little, if any, oversight of the Company’s engagement

in the scheme to engage in the Inappropriate Activity and the scheme to make false and misleading


                                               54
                            Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 56 of 72



statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

Defendant Goldstein signed, and thus personally made, the false and misleading statements in the

2015, 2016 and 2017 10-Ks. His insider sale before the fraud was exposed, which yielded at least

$2.6 million in proceeds, demonstrates his motive in facilitating and participating in the fraud.

Furthermore, he could not impartially consider a demand to take action against himself for causing

the Company to award him excessive and unjust compensation. For these reasons, too, Defendant

Goldstein breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       176.    Additional reasons that demand on Defendant McAndrews is futile follow.

Defendant McAndrews has served as a Company director since 2017. He also serves as a member

of the Compensation Committee and as a member of the Audit Committee. Defendant McAndrews

receives handsome compensation, including $248,668 during the fiscal year ended December 31,

2018. As a Company director, he conducted little, if any, oversight of the Company’s engagement

in the scheme to engage in the Inappropriate Activity and the scheme to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant McAndrews signed, and thus personally made, the false and misleading

statements in the 2017 10-K. Furthermore, he could not impartially consider a demand to take

action against himself for causing the Company to award him excessive and unjust compensation.

For these reasons, too, Defendant McAndrews breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.


                                               55
                            Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 57 of 72



       177.    Additional reasons that demand on the Defendant McKinley is futile follow.

Defendant McKinley has served as a Company director since 2009. He also serves as Chairman of

the Compensation Committee. Defendant McKinley receives handsome compensation, including

$246,168 during the fiscal year ended December 31, 2018. As a long-time Company director, he

conducted little, if any, oversight of the Company’s engagement in the scheme to engage in the

Inappropriate Activity and the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the schemes, and

consciously disregarded his duties to protect corporate assets. Furthermore, Defendant McKinley

signed, and thus personally made, the false and misleading statements in the 2015, 2016 and 2017

10-Ks. Furthermore, he could not impartially consider a demand to take action against himself for

causing the Company to award him excessive and unjust compensation. For these reasons, too,

Defendant McKinley breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       178.    Additional reasons that demand on Defendant Multani is futile follow. Defendant

Multani served as a Company director since 2008. He also serves as a member of the

Compensation Committee and as a member of the Audit Committee. Defendant Multani receives

handsome compensation, including $248,668 during the fiscal year ended December 31, 2018. As

a long-time Company director, he conducted little, if any, oversight of the Company’s engagement

in the scheme to engage in the Inappropriate Activity and the scheme to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Multani signed, and thus personally made, the false and misleading

statements in the 2015, 2016 and 2017 10-Ks. Furthermore, he could not impartially consider a


                                               56
                            Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 58 of 72



demand to take action against himself for causing the Company to award him excessive and unjust

compensation. For these reasons, too, Defendant Multani breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       179.    Additional reasons that demand on Defendant Paulus is futile follow. Defendant

Paulus served as a Company director since 2017. He also serves as a member of the Quality of

Care and Patient Safety Committee and as a member of the Nominating and Corporate Governance

Committee. Defendant Paulus receives handsome compensation, including $240,168 during the

fiscal year ended December 31, 2018. As a Company director, he conducted little, if any, oversight

of the Company’s engagement in the scheme to engage in the Inappropriate Activity and the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the schemes, and consciously disregarded his

duties to protect corporate assets. Furthermore, Defendant Paulus signed, and thus personally

made, the false and misleading statements in the 2017 10-K. Furthermore, he could not impartially

consider a demand to take action against himself for causing the Company to award him excessive

and unjust compensation. For these reasons, too, Defendant Paulus breached his fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

him is futile and, therefore, excused.

       180.    Additional reasons that demand on Defendant Shedlarz is futile follow. Defendant

Shedlarz served as a Company director since 2016. He also serves as Chairman of the Audit

Committee and as a member of the Compensation Committee. Defendant Shedlarz receives

handsome compensation, including $258,668 during the fiscal year ended December 31, 2018. As

a Company director, he conducted little, if any, oversight of the Company’s engagement in the


                                               57
                            Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 59 of 72



scheme to engage in the Inappropriate Activity and the scheme to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Shedlarz signed, and thus personally made, the false and misleading

statements in the 2016 and 2017 10-Ks. Furthermore, he could not impartially consider a demand

to take action against himself for causing the Company to award him excessive and unjust

compensation. For these reasons, too, Defendant Shedlardz breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       181.    Additional reasons that demand on Defendant Snow is futile follow. Defendant

Snow served as a Company director and Chairman of the Board since 2014. He also serves as a

member of the Nominating and Corporate Governance Committee and as a member of the

Compensation Committee. Defendant Snow receives handsome compensation, including

$274,335 during the fiscal year ended December 31, 2018. As a long-time Company director, he

conducted little, if any, oversight of the Company’s engagement in the scheme to engage in the

Inappropriate Activity and the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the schemes, and

consciously disregarded his duties to protect corporate assets. Furthermore, Defendant Snow

signed, and thus personally made, the false and misleading statements in the 2015, 2016 and 2017

10-Ks. Furthermore, he could not impartially consider a demand to take action against himself for

causing the Company to award him excessive and unjust compensation. For these reasons, too,

Defendant Snow breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.


                                               58
                            Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 60 of 72



       182.    Additional reasons that demand on the Board is futile follow.

       183.    As described above, two of the Director-Defendants directly engaged in insider

trading, in violation of federal law. Director-Defendants Gorevic and Goldstein collectively

received proceeds of over $25.9 million as a result of insider transactions executed during the

period when the Company’s stock price was artificially inflated due to the false and misleading

statements alleged herein. Therefore, demand in this case is futile as to them, and thus excused.

       184.    Demand in this case is excused because the Director-Defendants control the

Company and are beholden to each other. The Director-Defendants have longstanding business

and personal relationships with each other and the other Individual Defendants that preclude them

from acting independently and in the best interests of the Company and the shareholders.

       185.    In violation of the Code of Conduct, the Director-Defendants conducted little, if

any, oversight of the Company’s internal controls over public reporting and of the Company’s

engagement in the Individual Defendants’ scheme to issue materially false and misleading

statements to the public, and facilitate and disguise the Individual Defendants’ violations of law,

including breaches of fiduciary duty, unjust enrichment, abuse of control, gross mismanagement,

waste of corporate assets and violations of the Exchange Act. In violation of the Code of Conduct,

the Director-Defendants failed to comply with the law. Thus, the Director-Defendants face a

substantial likelihood of liability and demand is futile as to them.

       186.    Teladoc has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

Teladoc any part of the damages Teladoc suffered and will continue to suffer thereby. Thus, any

demand upon the Director-Defendants would be futile.


                                               59
                            Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 61 of 72



       187.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand is excused as being futile.

       188.    The acts complained of herein constitute violations of fiduciary duties owed by

Teladoc officers and directors, and these acts are incapable of ratification.

       189.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of Teladoc. If there is a directors’ and officers’ liability

insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Directors, known as, inter alia, the “insured-

versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

officers of Teladoc, there would be no directors’ and officers’ insurance protection. Accordingly,

the Directors cannot be expected to bring such a suit. On the other hand, if the suit is brought

derivatively, as this act-ion is brought, such insurance coverage, if such an insurance policy exists,

will provide a basis for the Company to effectuate a recovery. Thus, demand on the Directors is

futile and, therefore, excused.




                                               60
                            Verified Shareholder Derivative Complaint
          Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 62 of 72



          190.   If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Teladoc to sue the Individual Defendants named herein, since, if they did, they would face

a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

          191.   Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least six of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                            FIRST CLAIM

                         Against Individual Defendants for Violations of
                               Section 14(a) of the Exchange Act

          192.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          193.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          194.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

                                                61
                             Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 63 of 72



       195.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

       196.    Under the direction and watch of the Directors serving on the Board during the

issuance of the 2016, 2017 and 2018 Proxy Statements (the “Proxy Statements”) failed to disclose,

inter alia, that: (1) the Company engaged in the Inappropriate Activity; (2) the Company was not

enforcing its own policies in a manner that addressed the Inappropriate Activity and; (3) the

Company failed to maintain internal controls. As a result of the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.

       197.    The Individual Defendants also caused the Proxy Statements to be false and

misleading with regard to executive compensation in that they purported to employ “say-on-pay”

and, in the 2018 Proxy Statement, “performance-based compensation,” while failing to disclose

that the Company’s share price was artificially inflated as a result of false and misleading

statements alleged herein, and therefore any compensation based on the Company’s financial

performance was artificially inflated. Thus, making the executive compensation undeserved and

excessive and the shareholders unable to make informed votes in the Proxy Statements.

       198.    The Proxy Statements also made references to the Code of Conduct. The Code of

Conduct required the Company and the Individual Defendants to abide by relevant laws and

regulations, make accurate and non-misleading public disclosures, and not engage in insider

trading. By engaging in or permitting the Inappropriate Activity, issuing false and misleading

statements to the investing public, and insider trading, the Individual Defendants violated the Code


                                              62
                           Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 64 of 72



of Conduct. The Proxy Statements failed to disclose these violations and also failed to disclose

that the Code of Conduct’s terms were being violated.

       199.    The Proxy Statements further falsely asserted that adequate reporting systems

existed for violations of the Company’s Code of Conduct, despite the ongoing Inappropriate

Activity.

       200.    The Individual Defendants also caused the Proxy Statements to be false and

misleading with regard to the Board’s risk oversight, which was inadequate in light of the

Inappropriate Activity.

       201.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the Proxy Statements were materially false and misleading. The misrepresentations and

omissions were material to Plaintiff in voting on the matters set forth for shareholder determination

in the Proxy Statements, including, but not limited to, election of directors, ratification of an

independent auditor, and the approval of executive compensation.

       202.    The false and misleading elements of the Proxy Statements led to the re-election of

Defendants Gorevic, Darling, Felsenthal, Frist, Goldstein, Mawhinney, McAndrews, McKinley,

Multani, Outland, Paulus, Shedlarz and Snow, which allowed them to continue breaching their

fiduciary duties to Teladoc.

       203.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

       204.    Plaintiff on behalf of Teladoc has no adequate remedy at law.




                                               63
                            Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 65 of 72



                                           SECOND CLAIM

                Against Individual Defendants for Breach of Fiduciary Duties

       205.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       206.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Teladoc’s business and affairs.

       207.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       208.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Teladoc.

       209.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

       210.    The Individual Defendants also breached their fiduciary duties by causing the

Company to engage in the Inappropriate Activity in violation of U.S. law.

       211.    The Individual Defendants further breached their fiduciary duties by causing

themselves to receive excessive compensation from the Company given their misconduct.

       212.    In yet further breach of their fiduciary duties owed to Teladoc, the Individual

Defendants willfully or recklessly made and/or caused the Company to make false and misleading

statements and omissions of material fact that failed to disclose, inter alia, that: (1) the Company

engaged in the Inappropriate Activity; (2) the Company was not enforcing its own policies in a

manner that addressed the Inappropriate Activity and; (3) the Company failed to maintain internal


                                               64
                            Verified Shareholder Derivative Complaint
         Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 66 of 72



controls. As a result of the foregoing, the Company’s public statements were materially false and

misleading at all relevant times.

        213.     The Individual Defendants failed to correct and caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

        214.     In breach of their fiduciary duties, four of the Individual Defendants engaged in

lucrative insider sales while the price of the Company’s common stock was artificially inflated

due to the false and misleading statements of material fact discussed herein.

        215.     The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements. The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of the Company’s securities and disguising

insider sales.

        216.     The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal


                                               65
                            Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 67 of 72



controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of the

Company’s securities and engaging in insider sales. The Individual Defendants, in good faith,

should have taken appropriate action to correct the schemes alleged herein and to prevent them

from continuing to occur.

       217.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       218.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Teladoc has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       219.    Plaintiff on behalf of Teladoc has no adequate remedy at law.

                                           THIRD CLAIM

                    Against Individual Defendants for Unjust Enrichment

       220.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       221.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Teladoc.

       222.    The Individual Defendants either benefitted financially from the improper conduct

and their making lucrative insider sales or received unjustly lucrative bonuses tied to the false and

misleading statements, or received bonuses, stock options, or similar compensation from Teladoc

that was tied to the performance or artificially inflated valuation of Teladoc, or received

compensation that was unjust in light of the Individual Defendants’ bad faith conduct.


                                               66
                            Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 68 of 72



       223.    The Individual Defendants were also unjustly enriched by causing themselves to

receive excessive compensation from the Company given their misconduct and also relative to

compensation provided at comparable companies irrespective of their misconduct.

       224.    Plaintiff, as a shareholder and a representative of Teladoc, seeks restitution from

the Individual Defendants and seeks an order from this Court disgorging all profits—including

from insider sales, benefits, and other compensation, including any performance-based or

valuation-based compensation—obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary duties.

       225.    Plaintiff on behalf of Teladoc has no adequate remedy at law.

                                           FOURTH CLAIM

                     Against Individual Defendants for Abuse of Control

       226.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       227.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Teladoc, for which they are legally responsible.

       228.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Teladoc has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Teladoc has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       229.    Plaintiff on behalf of Teladoc has no adequate remedy at law.




                                               67
                            Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 69 of 72



                                           FIFTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       230.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       231.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Teladoc in a manner consistent with the

operations of a publicly-held corporation.

       232.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Teladoc has sustained and will continue to

sustain significant damages.

       233.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       234.    Plaintiff on behalf of Teldaoc has no adequate remedy at law.

                                           SIXTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       235.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       236.    As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, to engage in internal

investigations, and to lose financing from investors and business from future customers who no

longer trust the Company and its products.

       237.    Furthermore, the Individual Defendants caused themselves to receive excessive

compensation from the Company given their misconduct and also relative to compensation
                                          68
                       Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 70 of 72



provided at comparable companies irrespective of their misconduct, thereby wasting the

Company’s assets.

       238.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       239.    Plaintiff on behalf of Teladoc has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       240.    FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor

against all Individual Defendants as follows:

               (a)     Declaring that Plaintiff may maintain this action on behalf of Teladoc, and

that Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to Teladoc;

               (c)     Determining and awarding to Teladoc the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

               (d)     Directing Teladoc and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Teladoc and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Articles of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:




                                              69
                           Verified Shareholder Derivative Complaint
        Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 71 of 72



                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the Board;

                     2. a provision to permit the shareholders of Teladoc to nominate at least six

            candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)     Awarding Teladoc restitution from the Individual Defendants, and each of

them;

               (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

(g)     Granting such other and further relief as the Court may deem just and proper.



                                  JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury.



Dated: June 21, 2019                          Respectfully submitted,

                                              THE BROWN LAW FIRM, P.C.

                                              /s/ Timothy Brown
                                              Timothy Brown
                                              240 Townsend Square
                                              Oyster Bay, New York 11771
                                              Telephone: (516) 922-5427
                                              Facsimile: (516) 344-6204
                                              Email: tbrown@thebrownlawfirm.net

                                              Counsel for Plaintiff


                                               70
                            Verified Shareholder Derivative Complaint
DocuSign Envelope ID: AFFF99F5-7228-4C19-A768-630D7BC36D9B
                      Case 1:19-cv-05875-GHW Document 1 Filed 06/21/19 Page 72 of 72



                                                        VERIFICATION

                    I, Chantelle Kreutter, am a plaintiff in the within action. I have reviewed the allegations
            made in this consolidated shareholder derivative complaint, know the contents thereof, and
            authorize its filing. To those allegations of which I have personal knowledge, I believe those
            allegations to be true. As to those allegations of which I do not have personal knowledge, I rely
            upon my counsel and their investigation and believe them to be true.

                   I declare under penalty of perjury that the foregoing is true and correct. Executed this _th
            day of __________,
                    6/21/2019 2019.


                                              ______________________
                                               Chantelle Kreutter
